Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

 


AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 


WESTIN MINNEAPOLIS

 


MINNEAPOLIS, MINNESOTA

 


By and Between

 


HEI MINNEAPOLIS LLC,

 


a Delaware limited liability company

 


(“Seller”)

 


and

 


CWI MINNEAPOLIS HOTEL, LLC,

 

a Delaware limited liability company

 

(“Purchaser”)

 


January 8, 2015

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND REFERENCES

1

Section 1.1

Definitions

1

Section 1.2

References

11

 

 

 

ARTICLE II

SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

11

Section 2.1

Sale and Purchase

11

Section 2.2

As is, Where is

11

 

 

 

ARTICLE III

PURCHASE PRICE

15

Section 3.1

Purchase Price; Deposit

15

Section 3.2

Application of Deposit

18

 

 

 

ARTICLE IV

DILIGENCE MATTERS

18

Section 4.1

Inspection Period

18

Section 4.2

Review and Inspection

18

Section 4.3

Testing

19

Section 4.4

Acceptance or Rejection

19

Section 4.5

Confidentiality

19

Section 4.6

Indemnification; Restoration; Insurance

20

Section 4.7

Title and Survey

21

Section 4.8

Space Leases, Hotel Contracts and Equipment Leases

23

Section 4.9

Franchise Agreement

23

Section 4.10

3-05 Audit

24

Section 4.11

Minnesota Required Disclosures

25

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

25

Section 5.1

Representations and Warranties of Seller

25

Section 5.2

Representations and Warranties of Purchaser

30

Section 5.3

Duration of Representations and Warranties and Covenants; Limitations on
Liability

31

Section 5.4

Indemnities

32

Section 5.5

Procedure for Indemnification with Respect to Third Party Claims

33

 

 

 

ARTICLE VI

CLOSING AND CLOSING DELIVERIES

34

Section 6.1

Closing

34

Section 6.2

Escrow

34

Section 6.3

Seller’s Deliveries

34

Section 6.4

Purchaser’s Deliveries

36

Section 6.5

Expenses

36

Section 6.6

Concurrent Transactions

37

Section 6.7

Possession

37

 

 

 

ARTICLE VII

ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

37

Section 7.1

Adjustments and Prorations

37

 

(i)


 

Section 7.2

Payment

40

Section 7.3

Survival

41

 

 

 

ARTICLE VIII

CONDITIONS TO SELLER’S OBLIGATIONS

41

Section 8.1

Conditions

41

 

 

 

ARTICLE IX

CONDITIONS TO PURCHASER’S OBLIGATIONS

41

Section 9.1

Conditions

41

Section 9.2

Closing Condition Failure

44

 

 

 

ARTICLE X

ACTIONS AND OPERATIONS PENDING CLOSING

45

Section 10.1

Actions and Operations Pending Closing

45

 

 

 

ARTICLE XI

CASUALTIES AND TAKINGS

47

Section 11.1

Casualties

47

Section 11.2

Takings

48

 

 

 

ARTICLE XII

EMPLOYEES

49

Section 12.1

Employees

49

 

 

 

ARTICLE XIII

NOTICES

51

Section 13.1

Notices

51

 

 

 

ARTICLE XIV

ADDITIONAL COVENANTS

52

Section 14.1

Additional Covenants

52

 

 

 

ARTICLE XV

DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

54

Section 15.1

Purchaser Default/Seller’s Remedies

54

Section 15.2

Seller Default/Purchaser’s Remedies

56

Section 15.3

Attorneys’ Fees

56

Section 15.4

No Reservation of Property

56

 

 

 

ARTICLE XVI

IRS FORM 1099-S DESIGNATION

57

Section 16.1

Designee

57

 

 

 

ARTICLE XVII

MISCELLANEOUS PROVISIONS

57

Section 17.1

Construction

57

Section 17.2

Severability

58

Section 17.3

Publicity

58

Section 17.4

Assignment

58

Section 17.5

Business Days

59

Section 17.6

Counterparts

59

Section 17.7

Recitals, Exhibits and Schedules

59

Section 17.8

Entirety

59

Section 17.9

Amendments to Agreement

59

Section 17.10

Governing Law

60

Section 17.11

Jurisdiction

60

Section 17.12

Jury Trial Waiver

60

 

(ii)


 

Section 17.13

Successors and Assigns

60

Section 17.14

No Agreement Until Execution

60

Section 17.15

Recording

60

 

 

 

ARTICLE XVIII

GENERAL ESCROW PROVISIONS

60

Section 18.1

General Escrow Provisions

60

 

Exhibit A:

Excluded Assets

Exhibit B:

Land

Exhibit C:

Pending or Threatened Litigation

Exhibit D:

Schedule of Leases and Related Matters

Exhibit E:

Ongoing Tax Appeals

Exhibit F:

Hotel Contracts and Related Matters

Exhibit G:

Form of Deed

Exhibit H:

Form of Bill of Sale

Exhibit I:

Form of Assignment and Assumption Agreement

Exhibit J:

Form of Certification of Non-Foreign Status

Exhibit K:

Form of 1099 Designation

Exhibit L:

Allocation of Purchase Price and Allocation of Transaction Costs and Expenses

Exhibit M:

Permitted Exceptions

Exhibit N:

Documents and Financial Information Required by McGladrey

Exhibit O:

Form of Audit Representation Letter

Exhibit P:

Diligence Material

Exhibit Q:

Violations of Legal Requirements

Exhibit R:

Material Permits

Exhibit S-1:

PIP Work

Exhibit S-2:

Chiller Work

Exhibit T:

Underground / Aboveground Storage Tanks

Exhibit U:

Employee Census

Exhibit V:

Form of Franchise Assignment and Amendment

 

(iii)

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

Page

 

THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (this “Agreement”), dated as of
January 8, 2015 (the “Effective Date”), is entered into by and between HEI
MINNEAPOLIS LLC, a Delaware limited liability company (“Seller”), and CWI
MINNEAPOLIS HOTEL, LLC, a Delaware limited liability company (“Purchaser”).

 

RECITALS:

 

A.        Seller is the owner of the Land and the Improvements commonly referred
to as the Westin Minneapolis and located in Minneapolis, Minnesota, the Hotel,
the Fixtures and Tangible Personal Property, Operating Equipment,
Consumables, Inventory and Miscellaneous Hotel Assets (each as hereinafter
defined).

 

B.        Seller desires to sell, and Purchaser desires to purchase, the
Property (as hereinafter defined) upon and subject to the terms and conditions
hereinafter set forth.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

Section 1.1      Definitions.

 

Account Cash:  The balances of all cash and securities and other instruments
held by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held or contained in any account, bank or vault and/or any reserve
for the replacement of fixtures, furnishings and equipment, as well as any other
reserves held by any lender on the Property, all of which are owned and to be
retained by Seller or any Affiliate of Seller, but not including Cash on Hand.

 

Accounts Receivable:  All amounts properly due and payable from the operation of
the Hotel and which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel, any restaurant, bar or banquet services,
or any other goods or services provided at the Hotel, but expressly excluding
items of income otherwise prorated pursuant to Article VII.

 

Accrued Vacation Pay:  The monetary value of any vacation days earned and
accrued by the Employees as of the time in question (computed by reference to,
as applicable, the rate of the salaries and wages earned by such Employees as of
the time in question), under and in accordance with Manager’s employment
policies (including all employment taxes with respect thereto).

 


 

Additional Deposit:  Shall have the meaning given to it in Section 3.1(b).

 

Affiliate:  With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person.  For purposes hereof, the term “control” or
“controlled by” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any such
entity or the power to veto major policy decisions of any such entity, whether
through the ownership of voting securities, by contract, or otherwise.

 

Agreement:  This Agreement for Sale and Purchase of Hotel, including the
exhibits attached hereto and made a part hereof.

 

Allocation:  Shall have the meaning given to it in Section 3.1(b).

 

Anti-Terrorism Order:  Shall have the meaning given to it in Section 5.1(n).

 

Assignment and Assumption Agreement:  Shall have the meaning given to it in
Section 6.3(c).

 

Audit Representation Letter:  Shall have the meaning given to it in
Section 4.10.

 

Bill of Sale:  Shall have the meaning given to it in Section 6.3(b).

 

Bookings:  Agreements and/or reservations for the use or occupancy of guest
rooms or meeting and banquet facilities or other facilities of the Hotel,
including any agreements and/or reservations for any special events, off-site
catering by the Hotel, or other services to be provided at or by the Hotel, in
each case, for any time after the Cut Off Time, including all deposits held by
or on behalf of Seller with respect thereto.

 

Books and Records:  All books, records and files relating to the Property owned
by Seller and in its or its Manager’s possession, including, but not limited to,
plans, specifications, drawings, blueprints, surveys, Hotel Guest Data,
operating reports and environmental reports; excluding, however, appraisals,
internal valuations and projections, attorney-client communications and other
reports, records and files that customarily would be considered confidential or
privileged as well as any confidential or proprietary books, records, files or
materials of Manager, including, but not limited to, employee files, guest
histories, profiles and other similar data which is proprietary and which is
developed and maintained by Manager.

 

Breach Notice:  Shall have the meaning given to it in Section 5.3.

 

Broker:  Shall have the meaning given to it in Section 14.1(b).

 

Business Day:  All days of the year except Saturdays, Sundays and holidays
recognized by the Federal Reserve Bank of New York.

 

Cap:  Shall have the meaning given to it in Section 5.4.

 

2


 

Cash On Hand:  Any and all till money and house banks, and all checks,
travelers’ checks, and bank drafts paid by guests of the Hotel and located at
the Property, specifically excluding, however, all Account Cash.

 

Chiller Work:  Shall have the meaning given to it in Section 5.1(o).

 

Closing:  The consummation of the transaction contemplated by this Agreement.

 

Closing Date:  February 12, 2015, as the same may be extended in accordance with
the express terms of this Agreement.

 

Closing Statements:  Shall have the meaning given to it in Section 7.1(m).

 

Code:  The Internal Revenue Code of 1986, together with all rules, regulations
and official guidance promulgated thereunder.

 

Compensation:  All salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued and payable to the
Employees, including, without limitation, any (i) bonus or incentive
compensation and (ii) any health, welfare and other benefits provided to the
Employees under the Employee Benefit Plans, and employer contributions to, and
amounts paid or accrued under, the Employee Benefit Plans for the benefit of the
Employees.

 

Consumables:  All of the following used in connection with the ownership or
operation of the Property, whether now located at the Real Property, stored
offsite or ordered for the benefit of the Property:  food and beverages
(alcoholic, to the extent transferable under applicable law, and non-alcoholic);
engineering, maintenance, guestroom and housekeeping supplies, including soap,
shampoo, cleaning materials and matches; stationery and printing supplies; and
other consumable supplies of all kinds, in each case, whether opened or
unopened, partially used, unused, or held in reserve storage for future use in
connection with the maintenance and operation of the Hotel, subject to such
depletion and restocking as shall occur and be made in the normal course of
business, excluding, however, (i) Operating Equipment and (ii) all items of
personal property owned by Space Lessees, Manager, guests, Employees or persons
furnishing food or services to the Hotel (other than Seller, unless denominated
as an Excluded Asset under this Agreement).

 

Cut Off Time: 12:01 A.M. Minneapolis, Minnesota Time on the Closing Date.

 

Deductible:  Shall have the meaning given to it in Section 5.3.

 

Deed:  Shall have the meaning given to it in Section 6.3(a).

 

Deposit:  Shall have the meaning given to it in Section 3.1(b).

 

Designee:  Shall have the meaning given to it in Section 16.1.

 

3


 

Due Diligence:  Shall have the meaning given to it in Section 4.1.

 

Effective Date:  Shall have the meaning given to it in the Introductory
Paragraph.

 

Employee(s):  Prior to the Closing Date, all persons employed by Manager or any
Affiliate of Manager, and from and after the Closing Date, all persons employed
by Purchaser or its designee or management company, in each case, for the
purpose of operating the Hotel, pursuant to the Management Agreement or
Employment Contracts or otherwise.

 

Employee Benefit Plans:  All Employee Benefit Plans, as that term is defined in
Section 3(3) of ERISA and all other written severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, welfare, profit sharing or
deferred compensation plans, or other employee benefit policies, programs,
agreements or arrangements of any kind maintained by or contributed to by Seller
or Manager on behalf of any of the Employees.

 

Employee Welfare Plan:  An “employee welfare benefit plan” as defined in ERISA
Section 3(1), whether or not subject to ERISA.

 

Employment Contract(s):  Those contracts and agreements, oral or written, with
all or any of the Employees of Manager or any Affiliate of Manager for work in
or in connection with the Hotel including, but not limited to, individual
employment agreements, union agreements and employee handbooks.

 

Environmental Laws:  Any federal, state and local laws, statutes, ordinances,
rules, regulations (including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended from
time to time (42 U.S.C. § 9601 et seq.) and the applicable provisions of all
applicable state and local statutes, as amended from time to time, and rules and
regulations promulgated thereunder), authorizations, judgments, decrees,
administrative orders, concessions, grants, franchises, agreements and other
governmental restrictions and requirements relating to the environment.

 

Equipment Leases:  All leases, agreements, financings or other arrangements
pursuant to which Seller leases or rents equipment, machinery, tools, devices or
other such items for use in connection with its ownership and operation of the
Hotel.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Escrow:  The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement.

 

Escrow Company:  First American Title Insurance Company.

 

Excluded Assets:  Those assets, if any, listed on Exhibit A to this Agreement,
the Accounts Receivables, the Account Cash and any reserve for the replacement
of fixtures, furnishings and equipment, as well as any other reserves held by
any lender of Seller or related to the Property, all of which are owned and to
be retained by Seller or any Affiliate of Seller.

 

FDD:  Shall have the meaning given to it in Section 4.9.

 

4


 

Final Closing Statement:  Shall have the meaning given to it in Section 7.1(m).

 

Fixtures and Tangible Personal Property:  All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, appliances,
draperies, art work, carpeting, keys, and other articles of personal property
now located on or about the Real Property and used or usable in connection with
any part of the Hotel, subject to such depletions, resupplies, substitutions,
and replacements as shall occur and be made in the normal course of business,
excluding, however: (i) Consumables and Inventory; (ii) Operating Equipment;
(iii) equipment subject to Equipment Leases; (iv) property owned or leased by
Space Lessees, Manager, guests, employees, or other persons furnishing goods or
services to the Hotel (other than Seller, unless denominated as an Excluded
Asset); (v) Improvements; and (vi) Excluded Assets.

 

Form of Assignment and Amendment:  Shall have the meaning given to it in
Section 4.9.

 

Franchise Agreement:  That certain Franchise License Agreement, dated as of
November 14, 2005, by and between Seller and Franchisor, as amended.

 

Franchisor:  Westin License Company, a Delaware corporation.

 

Franchisor Approval:  Shall have the meaning given to it in Section 4.9.

 

GAAP:  Shall have the meaning given to it in Section 4.10.

 

Hazardous Substances:  Any substance, chemical, waste or material that is or
becomes regulated by any federal, state or local governmental authority because
of its toxicity, infectiousness, radioactivity, explosiveness, ignitability,
corrosiveness or reactivity, including, without limitation, asbestos or any
substance containing more than 0.1 percent asbestos, the group of compounds
known as polychlorinated biphenyls, flammable explosives, oil, petroleum or any
refined petroleum product.

 

Hotel:  The hotel known as the Westin Minneapolis Hotel, including two hundred
fourteen (214) guest rooms, approximately nine thousand three hundred
(9,300) square feet of meeting/ballroom space and all related facilities and the
lodging, food and beverage, and other businesses and activities related thereto
and conducted at such hotel.

 

Hotel Contracts:  All of Seller’s right, title and interest to all service
contracts, maintenance contracts, purchase orders, licensing agreements,
Equipment Leases and other contracts or agreements and any amendments thereto,
with respect to the ownership, maintenance, operation, provisioning or equipping
of the Hotel, or any of the Property, as well as written warranties and
guaranties relating thereto, if any, including, but not limited to, those
relating to heating and cooling equipment and/or mechanical equipment, to the
extent such contracts are transferable and/or the parties obtain any consent
necessary to effectuate such transfer, but exclusive, however, of (i) insurance
policies, (ii) the Bookings, (iii) the Employment Contracts, (iv) the Employee
Benefit Plans, (v) the Franchise Agreement and (vi) the Management Agreement.

 

5


 

Hotel Guest Data:  All guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Seller or Manager, however obtained or derived, all of which shall be conveyed
to Purchaser as provided herein, provided that Seller shall be entitled to
retain a copy of all such Hotel Guest Data.

 

Improvements:  The buildings, structures (surface and sub-surface) and other
improvements located on the Land, including such fixtures as shall constitute
real property, except to the extent such fixtures constitute Excluded Assets.

 

Indemnified Losses:  Shall have the meaning given to it in Section 9.1(c).

 

Indemnified Party:  Shall have the meaning given to it in Section 5.5.

 

Indemnitees:  A party’s or its Affiliates’ partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors,
attorneys and other agents and their respective partners, trustees,
beneficiaries, employees, officers, directors, members, managers, advisors and
other agents and shareholders.

 

Indemnitor:  Shall have the meaning given to it in Section 5.5.

 

Initial Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Inspection Period:  Shall have the meaning given to it in Section 4.1.

 

Inventory:  All articles of personal property now located at the Real Property
and held for resale to customers in the ordinary course of business including,
without limitation, any inventory or merchandise held for resale in any gift
shop, newsstand or similar retail outlet in the Hotel that is operated by
Manager, subject to such depletions, resupplies, substitutions and replacements
as shall occur and be made in the normal course of business, excluding, however:
(i) Fixtures and Tangible Personal Property; (ii) Consumables; (iii) Operating
Equipment; (iv) equipment subject to Equipment Leases; (v) any property owned by
Manager, guests, employees, Space Lessees or other persons furnishing goods or
services to the Hotel (other than Seller or any Affiliate of Seller, unless
denominated as an Excluded Asset); and (vi) Improvements.

 

IRS:  Shall have the meaning given to it in Section 16.1.

 

IT Systems:  All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of any applicable third party license agreement), to
the extent such equipment and systems are transferable if they are the subject
of a third party license agreement or the parties obtain any consent necessary
to effectuate such transfer, and excluding any such computer hardware,
telecommunications and information technology systems or computer software that
are Excluded Assets.

 

Land:  The parcel of real estate owned by Seller, which parcel is described in
Exhibit B, together with all appurtenant easements and any rights, title, and
interest, in each case, if any, of

 

6


 

Seller in and to all land lying in any street, alley, road or avenue, open or
proposed, in front of or adjoining said Land, to the centerline thereof, and all
right, title, and interest, if any, of Seller in and to any award made or to be
made in lieu thereof.

 

Legal Requirements:  All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Hotel or the Property, or the operation
of the Hotel or Property.

 

Liabilities:  Any and all liabilities, demands, liens, interest, claims, actions
or causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency or any third party, and any and all
reasonable attorneys’, consultants’ and expert witness fees and expenses.

 

Liquor License:  Any and all licenses and permits held by Seller, Manager or any
of their respective Affiliates, required by any applicable governmental
authorities for the sale and consumption of alcoholic beverages at the Hotel.

 

Management Agreement:  That certain Hotel Management Agreement, dated as of
April 26, 2007, by and between Seller and Manager, as amended, pursuant to which
Manager manages and operates the Hotel.

 

Manager:  Merritt Hospitality LLC, a Delaware limited liability company.

 

Miscellaneous Hotel Assets:  All contract rights, leases, concessions,
trademarks, logos, copyrights, goodwill, assignable warranties, and other items
of intangible personal property relating to the ownership or operation of Hotel
to the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer, but such term shall not include: (i) Bookings;
(ii) Hotel Contracts; (iii) the Franchise Agreement and the Management
Agreement; (iv) Space Leases; (v) Permits; (vi) Cash On Hand; (vii) Books and
Records; (viii) Accounts Receivable; (ix) refunds, rebates or other claims, or
any interest thereon, for periods or events occurring prior to the Cut Off Time;
(x) utility and similar deposits; (xi) prepaid insurance or other prepaid items;
or (xii) prepaid fees for Permits; except, in the case of clauses (ix) through
(xii) (inclusive), only to the extent that Seller receives a credit on the
Closing Statement for any such item or matter.

 

Multiemployer Plans:  Shall have the meaning given to it in ERISA Sections 3(37)
or 4001(a)(3).

 

Notice and Notices:  Shall have the meanings given to them in Section 13.1.

 

Objection Letter:  Shall have the meaning given to it in Section 4.7.

 

OFAC Regulations:  Shall have the meaning given to it in Section 5.1(n).

 

Operating Equipment:  All china, glassware, linens, silverware, uniforms and
other similar items used in connection with the operation of the Hotel, whether
in use or held in

 

7


 

reserve storage for future use, which are located at the Real Property or stored
offsite as of the Effective Date, subject to such depletion and restocking as
shall be made in the normal course of business.

 

Party(ies):  Purchaser and/or Seller, as applicable.

 

Permits:  All licenses, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Hotel, including, without limitation, those necessary for the sale
and on premises consumption of food, liquor and other alcoholic beverages, to
the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer.

 

Permitted Exceptions:  Shall have the meaning given to it in Section 4.7(a).

 

Person(s):  An individual, a corporation, a partnership, a governmental or
quasi-governmental authority, a trustee, limited liability company, limited
partnership, or other legally recognized entity, and includes the heirs,
executors, administrators, successors in office or other legal representatives
of an individual.

 

Personal Property:  Collectively, the Fixtures and Tangible Personal Property,
Consumables, Inventory, Accounts Receivable, IT Systems, Cash on Hand, and
Operating Equipment, but excluding the Excluded Assets.

 

PIP Work:  Shall have the meaning given to it in Section 5.1(o).

 

Post-Closing Accruals:  All accounts payable, trade payable, unpaid expenses,
bookings, Employee Compensation and Employee Benefit Plans, debt service
payments, security deposits, indebtedness, obligations, guarantees and any other
similar obligations or Liabilities which accrue after the Cut-Off Time.

 

Preliminary Closing Statement:  Shall have the meaning given to it in
Section 7.1(m).

 

Present Standards:  The standards to which Seller and Manager have operated and
maintained the Hotel during the most recent twenty-four (24) months prior to the
Effective Date.

 

Property:  The Hotel, including without limitation, collectively the (i) Real
Property; (ii) Fixtures and Tangible Personal Property; (iii) Operating
Equipment; (iv) Cash on Hand; (v) Consumables; (vi) transferable right, title,
and interest of Seller in, to and under the Hotel Contracts and the Space
Leases; (vii) Bookings and Hotel Guest Data (to the extent permitted by
applicable Legal Requirements and privacy agreements relating thereto);
(viii) Permits (to the extent assignable); (ix) IT Systems; (x) Inventory;
(xi) Warranties; (xii) Books and Records; and (xiii) Miscellaneous Hotel Assets;
provided, however, that the Property shall not include the Excluded Assets or
Retained Liabilities.

 

Purchase Price:  Shall have the meaning given to it in Section 3.1.

 

Purchaser:  Shall have the meaning given to it in the Introductory Paragraph.

 

8


 

Purchaser Objections:  Shall have the meaning given to it in Section 4.7.

 

Purchaser Party/ies:  Shall have the meaning given to it in Section 4.5.

 

Purchaser’s Employee Obligations:  Shall have the meaning given to it in
Section 12.1(b).

 

Real Property:  The Land together with the Improvements located on the Land.

 

Retained Liabilities:  Any Liability whatsoever, whether fixed or contingent,
recorded or unrecorded, known or unknown, with respect to the Hotel that accrued
and/or arising solely from events which occurred prior to the Closing (except as
otherwise expressly set forth herein), including, but not limited to (subject to
the foregoing limitations): (a) any Seller Encumbrance; (b) any and all accounts
payable or other trade payables not included within the definition of
Post-Closing Accruals or for which Purchaser received a credit for at Closing;
(c) to the extent not included within the definition of Post-Closing Accruals or
for which Purchaser received a credit for at Closing or for which Purchaser is
responsible for pursuant to the express terms of this Agreement, tax
obligations, including without limitation, all federal, state, local or special
purpose district tax and withholding liabilities and obligations of Seller or
any of its respective Affiliates with respect to periods prior to the Closing,
and any interest, fines or penalties thereon or with respect to returns filed or
required to be filed in connection therewith (including, without limitation, any
recapture and including any amounts due or which may come due and owing under
applicable Legal Requirements; provided that Purchaser shall be solely
responsible for any fines, interest or penalties resulting from Purchaser or its
Affiliates failure to pay such taxes included in the definition of Post-Closing
Accruals or for which Purchaser received a credit for at Closing or for which
Purchaser is responsible for pursuant to the express terms of this Agreement);
(d) Liabilities arising from any claims by third parties (but excluding in all
instances any Affiliate of Purchaser or any of their respective Affiliates) for
personal injury or property damage arising out of events occurring prior to the
Closing caused by any violation of Environmental Laws that were in effect and
valid at the time in question; (e) Liabilities or obligations of Seller or its
Affiliates for brokerage or other commissions relating to the transactions
contemplates herein subject to the terms of Section 14.1(b) and Purchaser’s
obligations thereunder; (f) Liabilities relating to or arising from any
contracts between Seller and any of its Affiliates; (g) any security and other
deposits, advance or prepaid rents, and key money (including any interest
thereon) not prorated pursuant to this Agreement or for which Purchaser received
a credit for at Closing and held by Seller from tenants of the Hotel with Space
Leases in effect as of the Closing; (h) any Liability or obligation for advance
Bookings if any deposits related thereto that were actually received by Seller
are not prorated pursuant to this Agreement or set forth in the Preliminary
Closing Statement or for which Purchaser received a credit for at Closing
(provided, however, Purchaser shall honor all Bookings regardless of whether or
not a reservation deposit was credited to Purchaser as part of the prorations
hereunder); (i) any liability arising from the termination, discharge, layoff or
other separation from employment of Manager’s or Seller’s employees prior to the
Closing, except as otherwise expressly set forth in this Agreement; and (j) to
the extent not included within the definition of Post -Closing Accruals or
otherwise prorated pursuant to this Agreement or for which Purchaser received a
credit for at Closing, any Liability with respect to goods and services or the
purchase of goods and services to

 

9


 

the extent such goods were delivered at the Hotel or the services were rendered
prior to or at the Closing and were ordered at the request of Seller or Manager.

 

Seller:  Shall have the meaning given to it in the Introductory Paragraph.

 

Seller Default:  Shall have the meaning given to it in Section 15.2.

 

Seller Encumbrances:  Shall have the meaning given to it in Section 4.7(a).

 

Seller Release Parties:  Shall have the meaning given to it in Section 2.2(f).

 

Seller’s Liability Amount:  Shall have the meaning given to it in
Section 15.2(a).

 

Seller’s Knowledge:  Shall have the meaning given to it in Section 5.1.

 

Seller Representations:  The representations and warranties of Seller expressly
set forth in Section 5.1 and Section 14.1(b).

 

Seller’s Representative:  Shall have the meaning given to it in Section 5.1.

 

Seller’s Response Notice:  Shall have the meaning given to it in Section 4.7.

 

Seller’s Response Period:  Shall have the meaning given to it in Section 4.7.

 

Space Leases:  All leases, licenses, concessions, and other occupancy agreements
(and any amendments thereto) for the use or occupancy of any portion of the
Improvements, excluding, however, Bookings.

 

Space Lessee:  Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

 

Survey:  Shall have the meaning given to it in Section 4.7.

 

Survey Objection:  Shall have the meaning given to it in Section 4.7.

 

Survival Period:  Shall have the meaning given to it in Section 5.3.

 

Surviving Obligations:  Shall have the meaning given to it in Section 3.1(b).

 

Termination Notice:  Shall have the meaning given to it in Section 4.4.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7.

 

Title Company:  First American Title Insurance Company.

 

Title Exceptions:  Shall have the meaning given to it in Section 4.7(a).

 

Title Objection:  Shall have the meaning given to it in Section 4.7.

 

10

 


 

Title Objection Date:  Shall have the meaning given to it in Section 4.7.

 

Title Policy:  A 2006-ALTA Standard Coverage Owner’s Title Insurance Policy
issued by the Title Company in the form acceptable to Purchaser subject to the
terms of Section 4.7, in favor of Purchaser and in the amount of the portion of
the Purchase Price allocated to the Real Property, showing good and marketable
title in the Real Property to be vested in Purchaser, subject to only the
Permitted Exceptions.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7(a).

 

Transfer:  Shall have the meaning given to it in Section 17.4.

 

Unopened Consumables:  Consumables which are in unopened cases, boxes, crates or
containers (other than single use containers, such as individual guestroom
shampoo containers and the like).

 

WARN Act:  The Federal Worker Adjustment and Retraining Notification Act, 29
U.S.C. 2101 2109, or any similar applicable state or local law, together with
any rules, regulations and official guidance promulgated thereunder.

 

Warranties:  All of Seller’s right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation or inspection of any
of the Property, including any made under any roof warranties, any construction
contracts and any service or maintenance contracts.

 

Section 1.2      References.  Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
to this Agreement.  The words “hereby,” “hereof,” “herein,” “hereto,”
“hereunder,” “hereinafter,” and words of similar import refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement. 
Captions are for convenience only and shall not be used to construe the meaning
of any part of this Agreement.

 

ARTICLE II

 

SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

 

Section 2.1      Sale and Purchase.  Seller hereby agrees to sell to Purchaser,
and Purchaser hereby agrees to purchase from Seller, the Property on the terms
and subject to the conditions of this Agreement.

 

Section 2.2      As is, Where is.

 

(a)        Purchaser represents that by reason of its business and financial
experience, and the business and financial experience of those persons retained
by Purchaser to advise it with respect to its investment in the Property,
Purchaser has sufficient knowledge, sophistication and experience in business
and financial matters to evaluate the merits and risks of

 

11


 

the prospective investment and is able to bear the economic risk of such
investment.  Purchaser has had and will have during the Inspection Period
adequate opportunity and time to review and analyze the risks attendant to the
transactions contemplated in this Agreement with the assistance and guidance of
competent professionals.  In addition, Purchaser acknowledges that it has had
and will have during the Inspection Period a sufficient period of time to
inspect, examine and investigate the Property and the Hotel’s operations
(including, without limitation, to review and evaluate the physical (including
the environmental) condition, survey and title matters relating to the Property)
including, but not limited to, the Books and Records provided or made available
by Seller or anyone acting on behalf of Seller and/or Manager.  Purchaser
represents, warrants and agrees that, except for the Seller Representations,
Purchaser is relying solely on its own inspections, examinations and
investigations in making the decision to purchase the Property.  Purchaser
hereby acknowledges and agrees that it shall not have the right to terminate
this Agreement and obtain a refund of the Deposit as a result of its
dissatisfaction with any aspect of its investigation of the Property after the
expiration of the Inspection Period.

 

(b)        Except for the Seller Representations, Purchaser has not relied, and
is not relying, upon any information, documents, sales brochures, other
literature, maps or sketches, projections, pro formas, statements,
representations or warranties (whether express or implied, oral or written,
material or immaterial) that may have been given or made by or on behalf of
Seller.

 

(c)        Except for the Seller Representations, Purchaser is not relying and
has not relied on Seller or any of its Affiliates, or any of their respective
officers, members, partners, directors, shareholders, agents, attorneys,
employees or representatives as to (i) the quality, nature, adequacy or physical
condition of the Property including, but not limited to, the structural
elements, foundations, roofs, appurtenances, access, landscaping, parking
facilities, electrical, mechanical, HVAC, plumbing, sewage or utility systems,
facilities or appliances at the Property or any portion of the Property,
(ii) the quality, nature, adequacy or physical condition of soils or ground
water at the Property, (iii) the existence, quality, nature, adequacy or
physical condition of any utility serving the Property, (iv) the ad valorem
taxes now or hereafter payable on the Property or the valuation of the Property
for ad valorem tax purposes, (v) the development potential of the Property or
the habitability, merchantability, fitness, suitability or adequacy of the
Property or any portion of the Property for any particular use or purpose,
(vi) the zoning or other legal status of the Real Property, (vii) the compliance
by the Property or any portion of the Property, or of the operations conducted
on or at the Property, with any Legal Requirements or other covenants,
conditions or restrictions, (viii) the quality of any labor or materials
relating in any manner to the Property or (ix) except as otherwise expressly
provided in this Agreement, the condition of title to the Property or the
nature, status, and extent of any right of way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction or any other matter affecting title to the Property.

 

(d)       EXCEPT FOR THE SELLER REPRESENTATIONS, THE SALE AND CONVEYANCE BY
SELLER TO PURCHASER OF THE PROPERTY WILL BE MADE WITHOUT ANY WARRANTY OR
RECOURSE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), FITNESS FOR ANY
ORDINARY

 

12


 

USE, OR FITNESS FOR ANY INTENDED USE OR PARTICULAR PURPOSE, EVEN FOR THE RETURN
OR REDUCTION OF THE PURCHASE PRICE OR OTHERWISE, THE SOLE PERIL AND RISK OF
EVICTION TO BE ASSUMED BY PURCHASER, BUT WITH FULL SUBSTITUTION AND SUBROGATION
IN AND TO ALL OF THE RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER HAS OR MAY HAVE
AGAINST ALL PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD THAT PURCHASER WILL
TAKE THE PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY ACKNOWLEDGING
RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE PROPERTY, AND
NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM SELLER OR ANYONE ACTING ON BEHALF
OF SELLER, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

(e)        EXCEPT FOR THE SELLER REPRESENTATIONS, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT NEITHER SELLER NOR
ANYONE ACTING ON BEHALF OF SELLER HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), HABITABILITY,
MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE, ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION, MOLD,
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH LEGAL
REQUIREMENTS, INCLUDING WITHOUT LIMITATION THE AMERICANS WITH DISABILITIES ACT
OF 1990, 42 U.S.C. 12101, ET SEQ., THE TRUTH, ACCURACY, OR COMPLETENESS OF ANY
MATERIALS, DATA, OR INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER,
OR THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS INCORPORATED INTO THE
PROPERTY OR THE MANNER OF REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF
THE PROPERTY OR ANY PORTION THEREOF.  EXCEPT FOR THE SELLER REPRESENTATIONS, ALL
SUCH REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER.  EXCEPT FOR THE SELLER
REPRESENTATIONS, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND NEITHER
SELLER NOR ANY OF THE SELLER RELEASE PARTIES (AS DEFINED BELOW) IS LIABLE FOR OR
BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING OR RELATING TO THE PROPERTY MADE OR
FURNISHED BY SELLER, ANY PARTY ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING. 
PURCHASER FURTHER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE
PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER SHALL HAVE
NO RIGHT OR CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER OR ANY OF
THE SELLER RELEASE PARTIES IN ANY

 

13


 

CONTROVERSY, CLAIM, DEMAND, OR LITIGATION ARISING FROM OR IN CONNECTION WITH THE
PROPERTY (INCLUDING, BUT NOT LIMITED TO THE PHYSICAL OR ENVIRONMENTAL CONDITION
THEREOF) AND PURCHASER HEREBY WAIVES AND RELEASES SELLER AND EACH OF THE SELLER
RELEASE PARTIES FROM ANY SUCH RIGHT OR CAUSE OF ACTION.

 

(f)        EXCEPT FOR THE SELLER REPRESENTATIONS, SELLER AND EACH PERSON ACTING
OR PURPORTING TO ACT ON BEHALF OF SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES WITH REGARD TO (A) COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS, HEALTH OR SAFETY LAWS, RULES OR REGULATIONS OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO,
THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF
ANY HAZARDOUS SUBSTANCES, OR (B) ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR
UNASSERTED, WITH RESPECT TO COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL,
FIRE LIFE SAFETY OR HEALTH AND WELFARE CONDITIONS AT THE PROPERTY.  AS A
MATERIAL PART OF THE CONSIDERATION TO SELLER FOR THE SALE OF THE HOTEL
HEREUNDER, PURCHASER HEREBY WAIVES AND RELINQUISHES, AND RELEASES SELLER,
MANAGER AND ALL OF SELLER’S AND MANAGER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, INVESTORS, MEMBERS, EMPLOYEES AND AGENTS (COLLECTIVELY, “SELLER
RELEASE PARTIES”) FROM ANY AND ALL CLAIMS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASE PARTIES OR ANY OF
THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT OR FUTURE CONDITION
OF THE HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE OF ANY
HAZARDOUS SUBSTANCES, MOLD, COMMUNICABLE DISEASE OR OTHER HEALTH OR WELFARE
ISSUE OR (B) ANY MISREPRESENTATION, OR FAILURE TO DISCLOSE TO PURCHASER ANY
INFORMATION REGARDING THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY DEFECTIVE,
HAZARDOUS OR UNLAWFUL CONDITION OF WHICH SELLER SHOULD BE AWARE, WHETHER OR NOT
SUCH CONDITION REASONABLY COULD HAVE BEEN DISCOVERED BY PURCHASER THROUGH AN
INSPECTION OF THE HOTEL OR ANY PORTION THEREOF OR THE PROPERTY RECORDS). 
NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY IN THIS AGREEMENT, THE FOREGOING
RELEASE SHALL NOT EXTEND TO (AND SHALL EXPRESSLY EXCLUDE) CLAIMS ARISING FROM
SELLER’S FRAUD OR, SUBJECT TO THE TERMS OF THIS AGREEMENT, SELLER’S BREACH OF
THE SELLER REPRESENTATIONS OR ITS EXPRESS COVENANTS AND OBLIGATIONS (INCLUDING
INDEMNITY OBLIGATIONS) SET FORTH IN THIS AGREEMENT AND SUBJECT TO THE TERMS OF
THIS AGREEMENT.  PURCHASER UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES
STATUTORY AS WELL AS “COMMON LAW” AND EQUITABLE RIGHTS AND REMEDIES AND THAT IT
COVERS POTENTIAL CLAIMS OF WHICH PURCHASER MAY BE CURRENTLY UNAWARE OR UNABLE TO
DISCOVER.  PURCHASER ACKNOWLEDGES THAT THE FOREGOING WAIVER AND RELEASE IS OF
MATERIAL CONSIDERATION TO SELLER IN ENTERING INTO THIS AGREEMENT, THAT
PURCHASER’S COUNSEL HAS ADVISED PURCHASER OF THE POSSIBLE LEGAL CONSEQUENCES OF
MAKING SUCH

 

14


 

WAIVER AND RELEASE AND THAT PURCHASER HAS TAKEN INTO ACCOUNT, IN AGREEING TO
PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S DISCLAIMER
OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE HOTEL OTHER THAN THOSE
EXPRESSLY SET FORTH HEREIN.  NOTHING HEREIN, HOWEVER, SHALL RELEASE SELLER FROM
ANY LIABILITY IN CONNECTION WITH ANY FRAUD BY SELLER OR SUBJECT TO THE TERMS OF
THIS AGREEMENT, FOR A BREACH OF A SELLER REPRESENTATION.

 

Purchaser further agrees and acknowledges that, in giving the foregoing waiver
and release, it has with its legal counsel, considered any statute or other law
that might apply to and limit the effect of Purchaser’s waiver and release
herein and hereby knowingly waives the benefits of any such law and intends that
it not be applicable here.

 

(g)        NEITHER SELLER NOR ANY OF THE SELLER RELEASE PARTIES NOR MANAGER
SHALL BE LIABLE TO PURCHASER OR ANY OF ITS AFFILIATES FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, WHETHER BASED UPON CONTRACT, TORT OR NEGLIGENCE OR IN ANY OTHER MANNER
ARISING FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(h)        PURCHASER FURTHER DECLARES AND ACKNOWLEDGES THAT THE FOREGOING
WAIVERS HAVE BEEN BROUGHT TO THE ATTENTION OF PURCHASER AND REVIEWED WITH LEGAL
COUNSEL OF ITS CHOOSING AND EXPLAINED TO IT IN DETAIL BY SUCH LEGAL COUNSEL AND
THAT PURCHASER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THE FOREGOING WAIVER.

 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.1      Purchase Price; Deposit.  The purchase price (the “Purchase
Price”) to be paid by Purchaser to Seller at the Closing shall be Sixty Six
Million Four Hundred Thousand Dollars ($66,400,000.00), subject to the
prorations and adjustments as provided in this Agreement.  Seller and Purchaser
agree that the Purchase Price shall be allocated among (i) the Land and the
Improvements, and (ii) the Personal Property as may be determined by mutual
agreement of Seller and Purchaser prior to the Closing for federal, state and
local tax purposes in accordance with Section 1060 of the Code as set forth on
Exhibit L (the “Allocation”).  Purchaser and Seller shall (i) cooperate in the
filing of any forms (including Form 8594 under Section 1060 of the Code) with
respect to the Allocation, including any amendments to such forms required
pursuant to this Agreement with respect to any adjustment to the Purchase Price,
and (ii) shall file all federal, state and local tax returns and related tax
documents consistent with the Allocation, as the same may be adjusted pursuant
to any provisions of this Agreement.  The provisions of this Section 3.1 shall
survive the Closing without limitation.

 

15


 

The Purchase Price shall be payable by Purchaser as follows:

 

(a)        No later than 3:00 p.m. Central Time on the date one (1) Business Day
after the Effective Date, Purchaser shall deposit with the Escrow Company, as
escrow agent, the amount of One Million Six Hundred Fifty Thousand Dollars
($1,650,000.00) by a wire transfer of immediately available United States of
America funds as an earnest money deposit (together with the interest earned
thereon, the “Initial Deposit”).  In the event Purchaser does not deposit the
Initial Deposit on or before 3:00 p.m. Central Time on the first (1st) Business
Day following the Effective Date, this Agreement shall automatically terminate,
whereupon the parties hereto shall be released from all further obligations
under this Agreement, except for obligations that expressly survive the
termination of this Agreement (the “Surviving Obligations”).

 

(b)        No later than 3:00 p.m. Central Time on the date one (1) Business Day
following the date which is the end of the Inspection Period, if Purchaser shall
not have terminated this Agreement prior to the expiration of the Inspection
Period, Purchaser shall make an additional deposit with the Escrow Company, as
escrow agent, in the amount of One Million Six Hundred Fifty Thousand Dollars
($1,650,000.00) (the “Additional Deposit” and, together with the Initial
Deposit, the Closing Extension Deposit (if any), and the interest earned
thereon, herein the “Deposit”).  In the event Purchaser does not deposit the
Additional Deposit on or before 3:00 p.m. Central Time on the first
(1st) Business Day following the expiration of the Inspection Period, the same
shall be a default hereunder, and Seller shall be entitled to terminate this
Agreement and to receive the Initial Deposit as liquidated damages, whereupon
the parties hereto shall be released from all further obligations under this
Agreement, except for obligations that expressly survive the termination of this
Agreement.  SELLER AND PURCHASER AGREE THAT SELLER’S DAMAGES RESULTING FROM SUCH
A DEFAULT AS DESCRIBED IN THE PRECEDING SENTENCE ARE DIFFICULT TO DETERMINE AND
ASCERTAIN AND THE AMOUNT OF THE INITIAL DEPOSIT (IN CONNECTION WITH A DEFAULT
DESCRIBED IN THIS PARAGRAPH) IS A FAIR ESTIMATE OF THOSE DAMAGES AND SUCH AMOUNT
IS NOT INTENDED AS A FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES.

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

16


 

(a)        No later than 3:00 p.m. Central Time on the date one (1) Business Day
after the Effective Date, Purchaser shall deposit with the Escrow Company, as
escrow agent, the amount of One Million Six Hundred Fifty Thousand Dollars
($1,650,000.00) by a wire transfer of immediately available United States of
America funds as an earnest money deposit (together with the interest earned
thereon, the “Initial Deposit”).  In the event Purchaser does not deposit the
Initial Deposit on or before 3:00 p.m. Central Time on the first (1st) Business
Day following the Effective Date, this Agreement shall automatically terminate,
whereupon the parties hereto shall be released from all further obligations
under this Agreement, except for obligations that expressly survive the
termination of this Agreement (the “Surviving Obligations”).

 

(b)        No later than 3:00 p.m. Central Time on the date one (1) Business Day
following the date which is the end of the Inspection Period, if Purchaser shall
not have terminated this Agreement prior to the expiration of the Inspection
Period, Purchaser shall make an additional deposit with the Escrow Company, as
escrow agent, in the amount of One Million Six Hundred Fifty Thousand Dollars
($1,650,000.00) (the “Additional Deposit” and, together with the Initial
Deposit, the Closing Extension Deposit (if any), and the interest earned
thereon, herein the “Deposit”).  In the event Purchaser does not deposit the
Additional Deposit on or before 3:00 p.m. Central Time on the first
(1st) Business Day following the expiration of the Inspection Period, the same
shall be a default hereunder, and Seller shall be entitled to terminate this
Agreement and to receive the Initial Deposit as liquidated damages, whereupon
the parties hereto shall be released from all further obligations under this
Agreement, except for obligations that expressly survive the termination of this
Agreement.  SELLER AND PURCHASER AGREE THAT SELLER’S DAMAGES RESULTING FROM SUCH
A DEFAULT AS DESCRIBED IN THE PRECEDING SENTENCE ARE DIFFICULT TO DETERMINE AND
ASCERTAIN AND THE AMOUNT OF THE INITIAL DEPOSIT (IN CONNECTION WITH A DEFAULT
DESCRIBED IN THIS PARAGRAPH) IS A FAIR ESTIMATE OF THOSE DAMAGES AND SUCH AMOUNT
IS NOT INTENDED AS A FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES.

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

17


 

(c)        On the Closing Date, Purchaser shall pay the balance of the Purchase
Price, subject to the prorations and adjustments provided for in this Agreement,
in cash by certified check or wire transfer of immediately available United
States of America funds to the Escrow Company, as escrow agent, in accordance
with the terms and conditions of this Agreement.  Purchaser shall be responsible
for any income taxes payable with respect to any interest and/or dividends
earned with respect to the Deposit.  The terms of this Section 3.1(c) shall
survive the Closing or any termination of this Agreement.

 

Section 3.2      Application of Deposit.  The Deposit shall be held and
disbursed by the Escrow Company acting as escrow agent in accordance with this
Agreement.  The Deposit shall be invested in a federally insured interest
bearing account mutually acceptable to Seller and Purchaser and any interest
earned on the Deposit shall be paid to the party to which the Deposit is paid
pursuant to the provisions of this Agreement; provided, however, Purchaser shall
be responsible for the payment of any and all taxes payable in connection with
any interest earned on the Deposit.  If the sale of the Property is consummated
in accordance with the terms of this Agreement, the Deposit shall be applied to
the Purchase Price to be paid by Purchaser at the Closing.  In the event of a
default under this Agreement by Purchaser or Seller, the Deposit shall be
applied as provided in this Agreement.

 

ARTICLE IV

 

DILIGENCE MATTERS

 

Section 4.1      Inspection Period.  The “Inspection Period” shall expire on
January 12, 2015 at 5:00 P.M. Minneapolis, Minnesota time (except as expressly
set forth in Section 4.9 with respect to the Franchise Approval).  Subject to
the terms of this Agreement, Purchaser and its representatives shall be
permitted to enter upon the Property during the term of this Agreement to
examine, inspect and investigate the Property including, but not limited to, all
Books and Records located at the Property, subject to Manager’s good faith
compliance with Legal Requirements with respect to access to any and all
Employee records (collectively, “Due Diligence”); provided, however, the
Purchaser shall have no right to terminate this Agreement based on such Due
Diligence after the expiration of the Inspection Period (other than as set forth
in Section 4.9 with respect to the Franchise Approval).  Purchaser’s Due
Diligence shall be subject to the terms, conditions and limitations set forth in
this Article IV, and Purchaser’s conduct shall be in strict compliance with the
covenants and agreements contained in this Article IV.

 

Section 4.2      Review and Inspection.  Purchaser shall have a right to enter
upon the Property for the purpose of conducting its Due Diligence provided that
in each such instance (i) Purchaser notifies Seller in writing of its intent to
enter the Property to conduct its Due Diligence not less than twenty-four
(24) hours prior to such entry; (ii) the date and time period are scheduled with
Seller; and (iii) Purchaser is in full compliance with the insurance
requirements set forth in Section 4.6.  At Seller’s election, a representative
of Seller shall be present during any entry by Purchaser or its representatives
upon the Property for Due Diligence.  Purchaser shall take all necessary actions
to ensure that neither it nor any of its representatives unreasonably interfere
with the guests of the Hotel or ongoing operations occurring at the

 

18


 

Property.  Purchaser shall not cause or permit any mechanic liens, materialmen’s
liens or other liens to be filed against the Property as a result of its Due
Diligence.

 

Section 4.3      Testing.  Purchaser shall have the right to conduct, at its
sole cost and expense, any inspections, studies or tests that Purchaser deems
appropriate in determining the condition of the Property; provided, however,
Purchaser is not permitted to perform any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting the
Property, including, without limitation, any so-called Phase II environmental
assessment, without the prior written consent of Seller for such testing to be
provided in Seller’s sole and absolute discretion.  Notwithstanding the
foregoing, Purchaser shall have the right to conduct a non-intrusive Phase I
environmental assessment without obtaining Seller’s prior consent, provided that
such Phase I shall not include any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting any
portion of the Property.

 

Section 4.4      Acceptance or Rejection.  Purchaser shall have until the
expiration of the Inspection Period to conduct its Due Diligence and to
determine whether the Property is acceptable to Purchaser.  If the Property is
not acceptable to Purchaser in its sole and absolute discretion, Purchaser may
terminate this Agreement by giving written notice of termination (the
“Termination Notice”) to Seller and the Escrow Company on or before the
expiration of the Inspection Period.  Upon receipt by Seller and the Escrow
Company of such Termination Notice, (i) this Agreement shall automatically
terminate, (ii) the parties shall have no further obligations to or recourse
against each other (except for the Surviving Obligations, including, without
limitation, the indemnification obligation set forth in Section 4.6) and
(iii) the Escrow Company shall within one (1) Business Day of its confirmation
of Seller’s receipt of the Termination Notice return to Purchaser the Initial
Deposit.  If Purchaser does not timely give a Termination Notice as aforesaid,
Purchaser shall be deemed to have fully and knowingly waived any right to
terminate this Agreement pursuant to this Article IV or otherwise in connection
with its Due Diligence and thereafter the Deposit shall be non-refundable to
Purchaser except as otherwise expressly provided in this Agreement.

 

Section 4.5      Confidentiality.  Purchaser agrees and covenants with Seller
not to disclose to any third party (other than its agents and employees,
directors, trustees, lenders, accountants, attorneys, and other professionals
and consultants engaged by Purchaser (collectively, “Purchaser Parties”) in
connection with the transaction contemplated in this Agreement who shall also be
obligated, and have been instructed, under this Section 4.5 not to disclose)
without Seller’s prior written consent, the existence of this Agreement or any
of the terms or conditions set forth in this Agreement, the Books and Records or
any of the reports or any other documentation or information obtained by
Purchaser or any Purchaser Parties which relates to the Property, Seller or its
Affiliates in any way, all of which shall be used by Purchaser and the Purchaser
Parties solely in connection with the transaction contemplated by this
Agreement, or the existence of any dispute under this Agreement, unless
Purchaser or any Purchaser Party is (i) obligated by applicable Legal
Requirements to make such a disclosure, (ii) is required to as may be necessary
to obtain Permits from any governmental authority or (iii) is required to in
connection with Purchaser’s or any Purchaser Party’s filing or other disclosures
required by the Securities and Exchange Commission; provided, however, in no
event shall Purchaser or Seller make or issue any public release except as set
forth in Section 17.3.  If such disclosure is required or permitted under
clauses (i) – (iii) of this

 

19


 

Section 4.5, then Purchaser shall notify Seller in writing of such obligation to
ensure Seller has the opportunity to prevent (or appropriately and reasonably
limit) any such disclosure.  If this Agreement is terminated, Purchaser agrees
that all such information will continue to be held in strict confidence and
Purchaser shall return all copies of such information to Seller and Purchaser
agrees to provide Seller, without liability, representation or warranty, copies
of any third-party tests, reports and inspections of the Property so requested
by Seller which were made or conducted for or on behalf of Purchaser (excluding
any such materials which are prohibited to be distributed by such third-party);
provided, however, in the event Seller requests to have any such third-party
test, report and/or inspection certified to Seller (to the extent permitted by
such third-party), Seller shall reimburse Purchaser for fifty percent (50%) of
Purchaser’s out-of-pocket costs if this Agreement has not been terminated as a
result of a Purchaser Default, in which circumstance Seller shall have no
obligation to reimburse Purchaser in connection with the delivery of such
reports.  Except as set forth in the Seller Representations, Purchaser shall
have no right to rely on any such confidential information and Seller makes no
representation or warranty to the completeness or accuracy of such confidential
information and Purchaser shall indemnify Seller for any costs incurred as a
result of Purchaser’s or any Purchaser Party’s use of such information in
violation of this Section 4.5.  The provisions of this Section 4.5 shall survive
the Closing or any termination of this Agreement.

 

Section 4.6      Indemnification; Restoration; Insurance.  Purchaser agrees to
save, protect, defend, indemnify and hold Seller, Manager and each of their
Indemnitees harmless from and against any and all Liabilities suffered or
incurred by any of Seller, Manager or any of their Indemnitees as a result of or
in connection with any activities of Purchaser (including activities of any of
Purchaser’s employees, consultants, contractors or other agents) relating to its
inspection of the Property, including, without limitation, mechanics’ liens,
damage to the Property, injury to persons or property resulting from such
activities in connection therewith or a violation of the confidentiality
provisions of this Agreement, except to the extent resulting from Seller’s,
Manager’s or their respective Affiliates’ or Indemnitees’ gross negligence or
willful misconduct.  Notwithstanding the foregoing, Purchaser’s indemnification
obligations hereunder shall not include any obligation or duty whatsoever with
respect to any such claims (including claims that the Real Property has declined
in value) to the extent arising out of or resulting from the mere discovery or
presence of any pre-existing Hazardous Substances or other property condition. 
If the Property is damaged as result of or in connection with the activities of
Purchaser, Purchaser, at its sole cost and expense, shall promptly restore the
Property to substantially the same condition as it existed prior to such
damage.  Furthermore, Purchaser shall maintain and cause any of its
representatives or agents conducting any Due Diligence to maintain and have in
effect commercial general liability insurance with single occurrence coverage of
at least One Million Dollars ($1,000,000) and aggregate coverage of at least Two
Million Dollars ($2,000,000) for personal injury, including bodily injury and
death, and property damage, naming Seller and Manager as an additional insured
parties, and containing a waiver of subrogation.  Purchaser shall deliver to
Seller a copy of the certificate of insurance effectuating the insurance
required under this Section 4.6, prior to conducting any inspections or
investigations at the Property.  The provisions of this Section 4.6 shall
survive the Closing or any termination of this Agreement.

 

20

 


 

Section 4.7      Title and Survey.

 

(a)        Prior to the Effective Date, the Title Company has delivered to
Purchaser a title commitment for the Property (the “Title Commitment”) along
with legible copies of each instrument listed as an exception therein (the
“Title Exceptions”) and Seller has delivered a current ALTA survey (the
“Survey”) of the Land and Improvements.  All exceptions and matters set forth on
Exhibit M attached hereto and any exceptions or matters caused by or through
purchaser shall be “Permitted Exceptions”.  On or before January 8, 2015 (the
“Title Objection Date”), Purchaser shall notify Seller in writing of (i) any
objections to the Title Exceptions or any other matter or encumbrance set forth
on the Title Report (each, a “Title Objection”), (ii) any objections to the
matters shown on the Survey (each, a “Survey Objection” and together with the
Title Objections, collectively, the “Purchaser Objections”), and (iii) any and
all endorsements which Purchaser desires if permitted under Minnesota title
insurance regulations (including, without limitation, the form of such
endorsements which Purchaser is willing to accept) (collectively, the “Objection
Letter”); provided, however, in the event that Purchaser fails to deliver the
Objection Letter on or prior to the Title Objection Date, Purchaser shall be
deemed to have waived its right to object to any matters revealed by the
Title Commitment and/or the Survey, and all matters shall be deemed “Permitted
Exceptions”.  Seller shall have three (3) days following the receipt of any such
Objection Letter in which to give Purchaser written notice that Seller will
either (A) cause such Purchaser Objections to be deleted as an exception from
the Title Commitment or removed from the Survey to Purchaser’s satisfaction, or
(B) not cause such Purchaser Objections to be deleted as an exception from the
Title Commitment or removed from the Survey, provided that, if Seller gives
written notice pursuant to clause (A), then Seller will, on or prior to the
Closing, shall use commercially reasonable efforts to cause such Purchaser
Objections to be deleted from the Title Commitment or removed from the Survey,
or cause the Title Company to give affirmative insurance acceptable to Purchaser
(in its sole but good faith discretion) with respect to such Purchaser
Objections.  If Seller fails to give any such notice within said three (3) day
period, or gives written notice pursuant to clause (B), then Purchaser will have
one (1) Business Day in either instance following the earlier of the expiration
of Seller’s three (3) day period or the giving of such written notice by Seller
(but not beyond the expiration of the Inspection Period) in which to elect to
either (x) terminate this Agreement, or (y) waive the right to terminate this
Agreement as a result of any such Purchaser Objections, which election must be
made by the giving of notice thereof to Seller within said one (1) Business Day
period, provided that, Purchaser’s failure to make such election to terminate or
its failure to respond within said one (1) Business Day period shall be deemed a
waiver of its right to terminate this Agreement under this Section 4.7 and all
matters which Seller did not agree in writing to cause the Title Company to
delete, remove or otherwise cure shall be deemed Permitted Exceptions. 
Notwithstanding anything to the contrary herein, Seller shall remove at Closing
(i) any mortgage, deed of trust or similar voluntary monetary lien affecting the
Property; (ii) any mechanic’s or similar liens for work performed at the
Property and not caused by any acts or omissions of Purchaser or any Purchaser
Party; and (iii) Taxes which constitute Title Exceptions which would be
delinquent if unpaid at Closing (individually and collectively, the “Seller
Encumbrances”).  Seller shall be permitted to use the proceeds from the sale to
effect such removal at Closing so long as the same does not prevent or delay the
Title Company from issuing the Title Policy as required under Section 9.1.

 

21


 

(b)        If after the Effective Date, the Title Company issues an update to
the Title Commitment and such update to the Title Commitment discloses an
additional Title Exception other than a Permitted Exception or a Seller
Encumbrance (which Seller is required to discharge in accordance with this
Section 4.7) or a title encumbrance caused by or through Purchaser (or any
Purchaser Parties) or expressly approved by Purchaser in accordance with the
terms of this Agreement, or if an update to the Survey discloses a material new
issue not disclosed by or set forth on the Survey, that in either instance, in
Purchaser’s commercially reasonable good faith opinion materially adversely
impacts title to the Property or the operation of the Hotel, then within three
(3) Business Days of Purchaser’s receipt of such updated Title Commitment or the
updated Survey, Purchaser may object to such new exception (and any change in an
existing exception) shown in the updated Title Commitment or new matter
disclosed by the Updated Survey, by providing Seller with a written notice of
such objections (the “Intervening Lien Objection Letter”), which notice shall
contain a reasonably detailed explanation of such objections.  If Purchaser does
not deliver an Intervening Lien Objection Letter within the time period
specified above, Purchaser shall be deemed to have accepted all exceptions
contained in the updated Title Commitment and/or the Updated Survey (other than
any Seller Encumbrances) and all such exceptions and matters and shall also
constitute Permitted Exceptions.  In the event any such objections are timely
made by Purchaser, Seller shall have the right, but not the obligation,
exercisable by delivery of a notice to Purchaser (the “Seller’s Response
Notice”) within one (1) Business Day after receipt of Purchaser’s Intervening
Lien Objection Letter (the “Seller’s Response Period”) to commit to cure (by
removal or, if acceptable to Purchaser in its sole but good faith discretion, by
endorsement or otherwise) such objections in the manner specified in the
Seller’s Response Notice within the time periods provided herein.  The
procurement by the Seller of a commitment for the issuance of a title policy or
endorsement thereto (if acceptable to Purchaser in its sole but good faith
discretion) by the Title Company insuring Purchaser against the exception or
other matter shall be deemed a cure of such exception or matter as long as the
Title Company agrees to delete such exception or (if acceptable to Purchaser in
its sole but good faith discretion) affirmatively insure over such exception. 
Except with respect to Seller Encumbrances, if there are objections timely made
by Purchaser that Seller elects or is deemed to have elected not to cure, then
Purchaser shall have the right, notwithstanding any other provision of this
Agreement, within one (1) Business Day (such date, the “Outside Approval Date”)
after the earlier of (i) receipt of Seller’s Response Notice or (ii) the
expiration of the Seller’s Response Period to either (A) terminate this
Agreement upon written notice to Seller whereupon this Agreement shall
terminate, Escrow Company shall immediately return the Deposit to Purchaser, the
Parties shall each pay one-half the costs of escrow, and neither party to this
Agreement shall thereafter have any further rights or liabilities under this
Agreement, except for the Surviving Obligations, or (B) be deemed to have agreed
to accept title to the Real Property subject to all exceptions to title set
forth in the updated Title Commitment as applicable, and all matters shown on
the updated Survey, as applicable, other than those which Seller has expressly
agreed to remedy in the manner set forth in Seller’s Response Notice (or is
hereunder obligated to remove because such item constitutes a Seller
Encumbrance) and proceed to Closing.  If any such objections are not cured (or
arrangements for such cure to be effective as of the Closing are not made) by
Seller in the manner provided in Seller’s Response, then Seller shall be in
breach of this Agreement and Purchaser may as its only option, elect any of the
remedies set forth in Section 15.2.

 

22


 

Section 4.8      Space Leases, Hotel Contracts and Equipment Leases.  Purchaser
agrees to assume all obligations under the Space Leases and, to the extent
assumable or any requisite consent is obtained, the Hotel Contracts, including
any Equipment Leases, accruing from and after the Closing Date, provided that,
Seller shall pay all of the actual out-of-pocket fees, costs and expenses
incurred in connection with assignment and assumption of the Space Leases and
the Hotel Contracts.  Seller shall use reasonable efforts to obtain any required
consents or satisfy any other requirements in connection with the assignment and
assumption of all Space Leases and Hotel Contracts; provided, however, in the
event Seller is unable to obtain any such consents or satisfy the requirements
to assign any Space Lease or Hotel Contract, (i) such Space Leases and/or Hotel
Contracts shall be excluded from the definition of Property, (ii) Seller shall
not be in default hereunder, (iii) Seller shall remain solely liable for any and
all costs in connection with the termination of any such Space Lease or Hotel
Contract (including, without limitation, any break-up fees, termination fees or
damages resulting therefrom), and (iv) the parties shall consummate the Closing
in accordance with this Agreement without the transfer of such Space Lease
and/or Hotel Contract to Purchaser.  The provisions of this Section 4.8 shall
survive the Closing.

 

Section 4.9      Franchise Agreement.  So long as Purchaser complies with its
obligations set forth in this Section 4.9, it shall be a condition to
Purchaser’s obligation to Closing that Franchisor shall have agreed to
Purchaser’s or its designee’s assumption of the Franchise Agreement and such
amendments to the Franchise Agreement substantially in the same form as set
forth in the form amendment attached hereto as Exhibit V (the “Form Assignment
and Amendment”).  Franchisor’s commitment in writing to enter into the
Form Assignment and Amendment at Closing subject to Franchisor’s customary
conditions for the assumption of a franchise license agreement in connection
with the sale of a hotel to a third party that is not an affiliate of the
Seller, in accordance with the preceding sentence, shall be referred to herein
as the “Franchisor Approval”; provided that, the Franchisor Approval shall also
include Franchisor’s confirmation that the Property Improvement Plan dated
April 3, 2014 is in final form and that no other scope changes, capital
improvements or other material work is required as part of the first phase of
such property improvement plan other than any capital improvements or
replacements or additions to any fixtures, furniture or equipment required to
comply with Franchisor’s fire-life safety standards.  Purchaser shall file its
application together with all other documents required under the Franchisor’s
Franchise Disclosure Document (the “FDD”) for the assumption of the Franchise
Agreement no later than January 6, 2015.  Purchaser shall use commercially
reasonable efforts to pursue and negotiate in good faith the final
Form Assignment and Amendment and Purchaser shall undertake all such acts as may
be reasonably necessary (including, but not limited to, the payment of any fees
to Franchisor) to satisfy the closing condition set forth in Section 9.1(e) in
accordance with the terms of this Section 4.9 on or prior to the Closing Date. 
At Closing, Purchaser shall assume all obligations of Seller under the Franchise
Agreement; provided, however Seller shall remain solely responsible for the
payment of any fees or expenses payable under the Franchise Agreement that
accrued prior to the Cut Off Time (other than any obligation to pay any
liquidated damages or any termination fees resulting from the Purchaser’s
failure to assume the Franchise Agreement in accordance with this Agreement). 
If the Franchisor Approval has not been granted by the expiration of the
Inspection Period, Purchaser may elect to extend the Inspection Period for up to
an additional ten (10) Business Days, for the sole purpose allowing Purchaser to
obtain Franchisor Approval and for no other reason whatsoever, by delivering
written notice to Seller of

 

23


 

such election (the “Extension Notice”) prior to the expiration of the Inspection
Period.  If Purchaser does not timely give an Extension Notice as aforesaid,
Purchaser shall be deemed to have fully and knowingly waived such right of
extension.  If Purchaser timely exercises the extension of the Inspection Period
set forth herein, then unless Purchaser shall deliver a written notice to Seller
certifying that despite Purchaser’s commercially reasonable efforts to obtain
the Franchisor Approval and in connection therewith that Purchaser is electing
to terminate this Agreement pursuant to Section 4.4 prior to the expiration of
the Inspection Period as so extended (the “Franchise Termination Notice”), then
Purchaser shall be deemed to have fully and knowingly waived any right to
terminate this Agreement pursuant to Section 4.4 or this Section 4.9 and
thereafter the Deposit shall be non- refundable to Purchaser except as otherwise
expressly provided in this Agreement.  Upon receipt by Seller and the Escrow
Company of such Franchise Termination Notice, (a) this Agreement shall
automatically terminate, (b) the parties shall have no further obligations to or
recourse against each other (except for the Surviving Obligations) and (c) the
Escrow Company shall within one (1) Business Day of its confirmation of Seller’s
receipt of the Franchise Termination Notice return to Purchaser the Deposit.

 

Purchaser expressly acknowledges that (i) Seller has entered into this Agreement
on the basis that no termination costs, fees or expenses or liquidated damages
shall be payable by Seller as a result of the sale of the Property to Purchaser
or as a result of Purchaser or its designee (at Purchaser’s sole cost and
expense) assuming the Franchise, and (ii) Seller must receive a written release
from Franchisor, on Franchisor’s current standard form, of any obligations of
Seller or any of its Affiliates under the Franchise Agreement arising from and
after Closing (including pursuant to any guaranties from Seller or any of its
Affiliates pursuant to the Franchise Agreement but expressly excluding any
amounts due and owing prior to the Closing Date other than any liquidated
damages).  If Closing occurs and Purchaser or its designee has not so assumed
the Franchise Agreement with Franchisor as set forth above (and Seller has not
obtained a release of Seller and its Affiliates as set forth above), in each
case, such that no termination fees, liquidated damages or similar fees and
penalties are payable by Seller or any of its Affiliates (including Seller or
any entity owning a beneficial interest in Seller in its capacity as a guarantor
or otherwise) as a result of the sale of the Property to Purchaser, then
Purchaser shall be responsible for, and shall save, protect, defend, indemnify
and hold Seller (and any Affiliate of Seller) harmless from any such termination
fees, liquidated damages or similar costs, fees and penalties in connection with
the Franchise Agreement as of the Closing and any other Liabilities of Seller
had the release of Seller and its Affiliates as set forth above been obtained.

 

The provisions of this Section 4.9 shall survive the Closing.

 

Section 4.10    3-05 Audit.  At Purchaser’s request, and to the extent in
Seller’s possession (and without any obligation to incur any out of pocket
expenses), Seller agrees to promptly deliver to McGladrey LLP all documents and
financial information that McGladrey LLP reasonably requires to complete the
audit of the financial statements of Seller in accordance with generally
accepted accounting principles of the United States of America (“GAAP”).  Seller
acknowledges and agrees to use its reasonable efforts to also provide such
additional information which is deemed relevant and reasonably necessary (as
determined by McGladrey LLP) to enable Purchaser and its accountants to prepare
and audit financial statements of Seller in compliance with (a) Rule 3-05 of
Regulation S-X of the Securities and Exchange Commission which audit may
commence at any time after the expiration of the Inspection Period; (b) any

 

24


 

other rule issued by the Securities and Exchange Commission and applicable to
Purchaser; and (c) any registration statement, report or disclosure statement
filed with the Securities and Exchange Commission by, or on behalf of,
Purchaser.  Exhibit N attached hereto is a representative list of documents and
financial information that may be required by McGladrey LLP to complete such
audits; provided, however, that (1) Purchaser acknowledges that certain
information may not be in Seller’s possession and Seller shall have no
obligation to prepare any documentation that is not in its possession unless the
cost thereof is paid by Purchaser and (2) Seller acknowledges and agrees that
the foregoing is a representative description of the information and
documentation that Purchaser and its accountants may require in order to comply
with (a), (b) and (c) above.  Seller shall engage (at Purchaser’s sole cost and
expense) McGladrey LLP to commence any and all such required audits.  In
connection with the foregoing audit(s), and in furtherance of Seller’s
obligations to assist Purchaser pursuant to this Section 4.10, Seller covenants
and agrees to execute and deliver to McGladrey LLP certain audit representation
letters, the form of which are attached hereto as Exhibit O (each, an “Audit
Representation Letter”), provided that the form of such Audit Representation
Letters may be modified as required to account for any issues identified during
the audit.  Seller’s obligations under this Section 4.10 shall survive the
Closing for a period of fifteen (15) months.

 

Section 4.11    Minnesota Required Disclosures.

 

(a)        Storage Tanks.  To Seller’s Knowledge, except as set forth on
Exhibit T attached hereto and as disclosed in the due diligence materials, there
are no above-ground or underground tanks are located in or about the Real
Property.  To Seller’s Knowledge, except as disclosed in the due diligence
materials delivered to or made available to Purchaser, no above-ground or
underground tanks that had a release for which no corrective action has been
taken were located under, in or about the Real Property that have subsequently
been removed or filled.  To the extent required by applicable Legal
Requirements, Seller will record, prior to or concurrently with Closing, the
affidavit required by Minn.  Statute Section 116.48, Subsection 6.

 

(b)        Wells and Septic.  To Seller’s Knowledge, there are no underground
wells located on the Real Property.  At the time of Closing, Seller will deliver
any required well certificate pursuant to applicable laws.  There is no
“individual sewage treatment system” within the meaning of Minn. Stat.
Section 115.55 on or serving the Real Property.  To Seller’s Knowledge, sewage
generated at the Real Property goes to a facility permitted by the Minnesota
Pollution Control Agency.

 

(c)        Methamphetamine Production.  To Seller’s Knowledge, during Seller’s
period of ownership of the Property, no methamphetamine production has occurred
on the Real Property.  This statement is intended to satisfy the requirements of
Minn. Stat. Sec. 152.0275 Subdiv. 2(m).

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1      Representations and Warranties of Seller.  Seller hereby
represents and warrants the following matters to Purchaser as of the Effective
Date (or such other time as

 

25


 

provided herein) and Purchaser acknowledges and agrees that the representations
and warranties contained herein are made solely by Seller and in no event shall
be deemed to have been made by any of the Seller Release Parties.  Whenever a
representation or warranty or other reference is made in this Agreement on the
basis of the knowledge, actual knowledge, best knowledge or otherwise with
reference to the knowledge of Seller (any such reference, “Seller’s Knowledge”),
such representation, warranty or reference is made solely on the basis of the
actual, as distinguished from implied, imputed and constructive, knowledge, on
the date that such representation or warranty is made, of Clark Hanrattie and
Steen Petri (collectively, “Seller’s Representatives”), without inquiry or
investigation or duty provided, however, that the Seller’s Representatives shall
have no personal liability whatsoever with respect to any such representation,
warranty or otherwise under this Agreement.  In addition to the foregoing, the
representations and warranties of Seller herein shall be deemed modified to
reflect: (1) the actual personal knowledge (as distinguished from implied,
imputed and constructive knowledge) of Michael Medzigian, Gil Murillo or Rick
Moceri (each a “Purchaser’s Representative”); and (2) any facts disclosed to
Purchaser (or any Purchaser Party) in (A) any written memorandum, report,
letter, study, spreadsheet, chart, table, abstract, summary or survey
(collectively, “Diligence Reports”) prepared by Purchaser, any Purchaser Party
or any advisor, consultant, attorney, accountant or other agent of Purchase
(i.e. expressly excluding any Diligence Reports prepared by third parties other
than those noted in the preceding clause) or (B) the documents, agreements,
statements, correspondence and other files set forth on Exhibit P which have
been delivered or otherwise made available to Purchaser, which Exhibit P shall
be updated within one (1) Business Day following the expiration of the
Inspection Period to reflect any additional materials provided to Purchaser, any
Purchaser Party or any advisor, consultant, attorney, account or other agent of
Purchaser (as so updated, the “Diligence Material”), so long as, in each
instance of clauses (A) and (B), the particular actual personal knowledge of a
Purchaser Representative under clause (1) above or the particular information
contained in or disclosed by any such Diligence Reports or Diligence Material
under clause (2) above would, or likely would, lead an experienced real estate
professional to reasonably conclude that such information within such actual
personal knowledge or such Diligence Reports contains or discloses information
that is inconsistent in material respects with and could constitute a breach of
the Seller Representations (collectively items 1 and 2 above are herein referred
to as a “Representation Qualification”).

 

(a)        Due Organization.  Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware.  Seller has
full power and authority, and has taken, or at the time of Closing will have
taken, all corporate and other action necessary to authorize Seller to make,
execute, deliver and perform this Agreement and the transactions contemplated by
this Agreement.  The person executing this Agreement on behalf of Seller has
been duly authorized to do so.  This Agreement is a binding and legal agreement
of Seller, enforceable against Seller in accordance with its terms, subject to
the effect of applicable bankruptcy or insolvency and general principles of
equity.

 

(b)        No Conflict.  The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith by Seller and the
consummation of the transactions contemplated hereby and thereby by Seller,
except as otherwise provided herein, do not require the consent or approval of
any governmental authority or to Seller’s Knowledge, any third party, nor shall
such execution and delivery result in a breach or violation of any Legal

 

26


 

Requirement, or conflict with, breach, result in a default (or an event which
with notice or passage of time or both will constitute a default) under or
violate any contract or agreement to which Seller is a party or by which it or
the Property is bound, except with respect to the transfer and assignments of
any Hotel Contracts, Space Leases, Permits or Warranties that require the
consent or approval of the counterparty to such Hotel Contract or Space Lease or
the issuer of such Warranty or Permit.

 

(c)        Pending Litigation/Violations.  Except as set forth on Exhibit C,
neither Seller nor Manager is involved in any litigation, administrative action,
arbitration or similar adjudicatory proceeding with respect to the Hotel which
has not been resolved, settled or dismissed.  To Seller’s Knowledge, except as
described in Exhibit C, there are no actions, suits or other legal proceedings
pending or threatened in writing against Seller, Manager, or affecting any of
Seller’s rights, in each case, with respect to the Property.  Except as noted in
Exhibit Q, Seller has not received any written notice from any governmental or
quasi-governmental agency of any violation of a Legal Requirement by Seller or
Manager in connection with the use or operation of the Property which has not
been corrected.

 

(d)       Condemnation.  Neither Seller nor Manager has received written notice
from any governmental authority of any pending condemnation proceeding or other
proceeding in eminent domain.  To Seller’s Knowledge, there are no pending, or
threatened in writing, condemnation proceedings or condemnation actions against
the Property.

 

(e)        Employees.  Seller has no employees and is neither a party to any
employment agreement, collective bargaining agreement, compensation agreement or
Employee Benefit Plan.  All Employees are employed by Employer, Manager or an
Affiliate of Manager.  No union is presently serving or has served in the past
five (5) years as collective bargaining agent for any Employees and there is no
collective bargaining agreement in place with respect to any of the Employees,
and, to Seller’s Knowledge, there are no union organizing efforts with respect
to the Employees.  The Employee Census attached hereto as Exhibit U, is a true,
correct and complete in all material respects.  True and correct copies of all
Employment Contracts, if any, have been provided to Purchaser.  Except as set
forth on Exhibit C, to Seller’s Knowledge, there is no litigation threatened in
writing nor any defined benefit retirement pension plan for any current or
former Employees (i.e., employees of the Hotel that are no longer employed by
Manager or its Affiliate as of the Effective Date) that would be binding on, or
a result in a Liability of, Seller from and after Closing.

 

(f)        Licenses and Permits.  To Seller’s Knowledge, Seller has delivered or
made available to Purchaser prior to the Effective Date complete copies of all
material Permits and, to Seller’s Knowledge, Seller has no other material
Permits other than those listed on Exhibit R.  Neither Seller, nor to Seller’s
Knowledge, Manager has received any written notice from any governmental or
quasi-governmental agency having jurisdiction over the Property of any uncured
violation or default of any Permit.

 

(g)        Environmental Notice.  Neither Seller nor Manager has received any
written notices from any governmental authority of (i) any uncured violation of
any Environmental Laws regarding any environmental conditions at the Hotel;
(ii) any failure of Seller, Manager or the Hotel to have all required
governmental permits and/or licenses, if any,

 

27


 

relating to Hazardous Substances; or (iii) any release of Hazardous Substances
from the Real Property.

 

(h)        Space Leases.  Seller has delivered or made available to Purchaser
prior to the Effective Date, complete copies of all Space Leases, and there are
no Space Leases except as set forth on the list attached hereto as Exhibit D. 
Except as disclosed in Exhibit D, (i) to Seller’s Knowledge, each Space Lease is
in full force and effect; (ii) neither Seller nor Manager has received any
written notice from any Space Lessee claiming that Seller is currently in
default under any Space Leases; and (iii) no Space Lessee is in default in any
material monetary obligation or, to Seller’s Knowledge, any material
non-monetary obligation, under its Space Lease.

 

(i)         Fixtures and Tangible Personal Property.  All of the Fixtures and
Tangible Personal Property shall be owned by the Seller on the Closing Date,
free and clear of all liens, encumbrances and security interests.  Except as set
forth in Exhibit D attached hereto, none of the Fixtures and Tangible Personal
Property required for the operation, repair or maintenance of the Property is
leased from or owned by third-parties.  Purchaser acknowledges that the
composition of the Tangible Personal Property may change in accordance with the
provisions of this Agreement and in the ordinary course of business.

 

(j)         Bankruptcy.  Seller is not insolvent and has not filed any petition
in bankruptcy or other insolvency proceedings or proceedings for reorganization
of Seller or for the appointment of a receiver or trustee for all or any
substantial part of Seller’s property, nor has Seller made any assignment for
the benefit of its creditors or filed a petition for an arrangement, or entered
into an arrangement with creditors or filed a petition for an arrangement with
creditors or otherwise admitted in writing its inability to pay its debts as
they become due or been named in an involuntary bankruptcy proceeding and to
Seller’s Knowledge, no such actions are contemplated or have been threatened.

 

(k)        Tax Abatement Proceedings.  To Seller’s Knowledge, except as set
forth on Exhibit E, there is no currently pending appeal or abatement proceeding
with respect to the real estate taxes assessed on the Real Property.

 

(l)         Hotel Contracts.  Attached as Exhibit F is a list of all of the
Hotel Contracts, including any Equipment Leases; provided, however, that if
Seller has inadvertently omitted a Hotel Contract from Exhibit F, Purchaser
hereby acknowledges and agrees that it shall not have any right to terminate
this Agreement pursuant to the terms hereof, but shall not be obligated to
assume such Hotel Contract if such Hotel Contract is not terminable on thirty
(30) or less days’ notice without payment of any penalty or termination fee.  To
Seller’s Knowledge, Seller has provided a true, accurate and complete copy of
each such Hotel Contract to Purchaser.  All Hotel Contracts are, to Seller’s
Knowledge, in full force and effect and neither Seller nor Manager has given or
received any written notice of any default under any Hotel Contract which has
not been fully cured and, to Seller’s Knowledge, neither Seller nor any other
party to a Hotel Contract is otherwise in material default of its obligations
thereunder.

 

28


 

(m)       Non-Foreign Person.  Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) or a disregarded entity of such
person for the purposes of the provisions of Section 1445(a) of the Code.

 

(n)        OFAC.  Seller has not engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1
et seq., as amended), or any foreign asset control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto (collectively, “OFAC
Regulations”), or (ii) in contravention of Executive Order No. 13224 dated
September 24, 2001 issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), as may be amended or supplemented from time to
time (“Anti-Terrorism Order”) or on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on any
relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service or any country or
organization, all as may be amended from time to time.  To Seller’s Knowledge,
Seller (i) is not and will not be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) is not a person described in Section 1 of the Anti-Terrorism Order, and
Seller has not engaged in any dealings or transactions, or otherwise been
associated, with any such person.

 

(o)        Ongoing Capital Improvements.  Except as set forth on Exhibit S-1
attached hereto (the “PIP Work”) and on Exhibit S-2 attached hereto (the
“Chiller Work”), there are no capital improvement projects which exceed Ten
Thousand Dollars ($10,000.00) currently ongoing at the Property other than
routine repairs and maintenance.  Any portion or phase of the PIP Work which has
already been completed (including any punch list items) by Seller as of the
Effective Date has been completed lien free (or with applicable lien releases)
and, to Seller’s Knowledge, there are no disputes between Seller and any
contractor or sub-contractor with respect to such ongoing or completed portions
or phases of the PIP Work or the Chiller Work.  To Seller’s Knowledge, any and
all construction contracts or development agreements in an amount in excess of
Ten Thousand Dollars ($10,000.00) for the performance of any capital improvement
projects other than those set forth on Exhibits S-1 and S-2, have been
terminated or with applicable lien releases and paid in full, and there are no
material amounts remaining to be paid under any such contract or agreement.

 

(p)        Taxes.  Seller has paid all taxes, including penalties and interest,
that are due on or have accrued through the Effective Date and all required
reports and returns relating thereto have been, or will be, timely filed,
subject to any extension rights.  To Seller’s Knowledge, all sales and use taxes
required to be paid or collected by Seller or Manager in the ownership and
operation of the Property have been or will be collected and paid, in the
ordinary course of business, to the appropriate governmental authority through
the Effective Date.  To

 

29


 

Seller’s knowledge, as of the Effective Date, (i) neither Seller nor Manager has
received written notice of any special tax assessment relating to the Hotel or
any portion thereof, and (ii) there are no tax agreements in place affecting the
Property.

 

(q)        Financial Statements.  The financial and operating statements of the
Hotel provided by Seller to Purchaser for fiscal years 2012 and 2013 and
year-to-date 2014 (though November) are true and correct copies of the documents
used in connection with the reporting by Seller to its clients and investors. 
To Seller’s Knowledge, all such financial and operating statements so provided
have been prepared in accordance with GAAP, are in all material respects true
and complete and fairly represent the financial condition of Seller and the
Hotel as of the dates stated therein.

 

(r)        Liquor License.  To Seller’s Knowledge, the Liquor License is in full
force and effect and there is no investigation pending by the Alcohol & Gambling
Enforcement Division of the Minnesota Department of Public Safety.  Seller has
received no written notice from the Alcohol & Gambling Enforcement Division of
the Minnesota Department of Public Safety regarding any violation of revocation
of the Liquor License and there is no investigation pending by the Alcohol &
Gambling Enforcement Division of the Minnesota Department of Public Safety.

 

(s)        Skyway Agreement.  Seller (as successor-in-interest to The Farmers
and Mechanics Savings Bank of Minneapolis, a Minnesota corporation) is a party
to that certain Agreement dated October 17, 1968, in connection with the
pedestrian skyway connected to the Property (the “Skyway Agreement”).  The
Skyway Agreement is, to Seller’s Knowledge, in full force and effect and neither
Seller nor Manager has given or received any written notice of default under the
Skyway Agreement which has not been fully cured and, to Seller’s Knowledge,
neither Seller nor any other party to the Skyway Agreement is otherwise in
material default of its obligations thereunder.

 

Section 5.2      Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants the following to Seller:

 

(a)        Due Organization.  Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware and on
the Closing Date shall be qualified to do business in Minnesota.  Purchaser has
full power and authority to enter into and perform this Agreement and the
transactions contemplated by this Agreement, and Purchaser has taken all
corporate and other action necessary to authorize Purchaser to make, execute,
deliver and perform this Agreement and the transactions contemplated by this
Agreement.  The person executing this Agreement on behalf of Purchaser has been
duly authorized to do so.  This Agreement is a binding and legal agreement of
Purchaser, enforceable against Purchaser in accordance with its terms, subject
to the effect of applicable bankruptcy or insolvency laws and general principles
of equity.

 

(b)        No Conflict.  The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith and the consummation of
the transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and

 

30

 


 

delivery result in a breach or violation of any Legal Requirement or conflict
with, breach, result in a default (or an event which with notice or passage of
time or both will constitute a default) under or violate any contract or
agreement to which Purchaser or an Affiliate of Purchaser is a party or by which
it or its property is bound.

 

(c)                               OFAC.  Neither Purchaser nor any of its
Affiliates or constituents have engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
OFAC Regulations, or (ii) in contravention of the Anti-Terrorism Order or on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S.  Office of
Foreign Assets Control, U.S. Securities & Exchange Commission, U.S. Federal
Bureau of Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue
Service or any country or organization, all as may be amended from time to
time.  Neither Purchaser nor any of its Affiliates (i) are or will be conducting
any business or engaging in any transaction with any person appearing on the
U.S. Treasury Department’s Office of Foreign Assets Control list of restrictions
and prohibited persons, or (ii) are a person described in Section 1 of the
Anti-Terrorism Order, and to the best of Purchaser’s knowledge neither Purchaser
nor any of its Affiliates have engaged in any dealings or transactions, or
otherwise been associated, with any such person.  If at any time this
representation becomes false then it shall be considered a default under this
Agreement and Seller shall have the right to exercise all of the remedies set
forth in this Agreement in the event of a default or to terminate this Agreement
immediately.

 

(d)                             Bankruptcy.  Purchaser has not filed any
petition in bankruptcy or other insolvency proceedings or proceedings for
reorganization of Purchaser or for the appointment of a receiver or trustee for
all or any substantial part of Purchaser ‘s property, nor has Purchaser made any
assignment for the benefit of its creditors or filed a petition for an
arrangement, or entered into an arrangement with creditors or filed a petition
for an arrangement with creditors or otherwise admitted in writing its inability
to pay its debts as they become due.

 

(e)                               As is, Where is.  Purchaser agrees,
acknowledges and understands that subject to the provisions of this Agreement it
will take the Property “as-is” and “where-is” and hereby unconditionally
reaffirms the waivers contained in Section 2.2 and the aforesaid representation,
warranty and covenant shall survive Closing.

 

Section 5.3                       Duration of Representations and Warranties and
Covenants; Limitations on Liability.  All representations and warranties
contained in this Agreement, liability for breach of any covenant of Seller set
forth in Article X and the Seller indemnities set forth in Section 5.4(b) shall
survive the Closing for a period of nine (9) months (the “Survival Period”) and
shall not merge into any of the documents delivered at Closing; provided,
however, that no person, company, partnership, firm, or entity shall have any
Liability or obligation with respect to any breach of representation or warranty
contained in this Agreement or, with respect to Seller, breach of any covenant
set forth in Article X or its indemnification obligations under Section 5.4(b)
unless (1) on or prior to the expiration of the Survival Period, the party
seeking to assert liability under such representation or warranty or, with
respect to Seller, covenant or indemnification obligation shall have notified
the other party in writing setting forth specifically

 

31


 

the allegedly breached together with a detailed description of thereof (the
“Breach Notice”) and (2) such alleging party shall have filed a complaint
commencing a legal proceeding asserting a default in a court with competent
jurisdiction within thirty (30) days following the delivery of the Breach
Notice.  Notwithstanding the foregoing, Purchaser acknowledges and agrees that
Seller shall have no liability for, and Purchaser shall not make any claim on
account of, any breach of any representation or warranty set forth in
Section 5.1 or any covenant of Seller set forth in Article X or any of Seller’s
indemnification obligations under Section 5.4(b) except to the extent the
aggregate measure of such claims exceeds Seventy-Five Thousand Dollars ($75,000)
(the “Deductible”); provided, however, in the event such claims do exceed the
Deductible, such indemnity shall be for the aggregate losses incurred measured
by the first-dollar of losses.  Except as otherwise set forth in Section 9.1(c),
in no event shall the aggregate liability of Seller to Purchaser for any (and
all) breach of any representation or warranty set forth in Section 5.1, any
Seller covenant set forth in Article X or any of Seller’s indemnification
obligations under Section 5.4(b) exceed an amount equal to One Million Five
Hundred Thousand Dollars ($1,500,000.00) (the “Cap”).  The limitations set forth
in this Section 5.3 shall not apply to Seller’s indemnity obligation for a
breach of the representations set forth in Sections 5.1(a), 5.1(b), or Seller’s
obligations under Section 7.1(a) (with respect to trade payables to be paid by
Seller only), Section 7.1(m), Section 12.1(b) (with respect to Liabilities
related to Employees or former Employees that remain with Seller pursuant to the
first sentence of such Section 12.1(b) only), Section 12.1(d) and
Section 14.1(b).  This Section 5.3 shall survive the Closing and shall not be
deemed merged into the Deed or any conveyance document delivered at Closing. 
Notwithstanding anything to the contrary, this Section 5.3 shall not be
applicable to Seller’s obligations under Section 10.1(b) to complete the PIP
Work.

 

Section 5.4                       Indemnities.

 

(a)                               Purchaser’s Indemnity.  From and after the
Closing, Purchaser hereby agrees to save, protect, defend, indemnify and hold
harmless Seller and Seller’s Indemnitees from and against any and all loss,
damage, claim, cause of action, cost or expense or any other Liabilities
incurred by Seller or its Indemnitees by reason of, or with respect to (i) any
material breach of any of the representations, warranties or covenants made by
Purchaser in the Agreement, (ii) the non-performance of any covenant or
obligation required to be performed by Purchaser hereunder, which expressly
survive the Closing, (iii) subject to the terms and conditions of Article XII
and Section 7.1(g) and Section 7.1(h), any Liability imposed upon Seller or its
Indemnitees relating to the employment of the Employees by New Manager (or its
Affiliate) for the period from and after the Closing Date, (iv) events,
contractual obligations, acts or omissions of Purchaser or any of its Affiliates
or assignees of this Agreement that occur or accrue after Closing in connection
with the ownership or operation of the Property, (v) damage to property or
injury to or death of any person or any claims for any debt or obligations
occurring on or about or in connection with the Property or any portion thereof
or with respect to the Property’s operations at any time or times after Closing,
or (vi) any termination fees, liquidated damages or similar fees and penalties
(and any other Liabilities that Seller would not bear if the Franchise Agreement
was not terminated pursuant to the sale of the Property to Purchaser) incurred
by Seller or its Affiliates in connection with the termination of the Franchise
Agreement as described in Section 4.10, but specifically excluding, in each
instance of clauses (i) through (vi) any Liabilities for which Seller is
indemnifying Purchaser for under Section 5.4(b) below.  For avoidance of doubt,
in the event that the Closing does not occur, Seller’s remedies shall be

 

32


 

expressly limited to the terms and conditions of Section 15.1, including, but
not limited to Purchaser’s indemnification obligations referenced therein.

 

(b)                              Seller’s Indemnity.  From and after the
Closing, Seller hereby agrees to save, protect, defend, indemnify and hold
harmless Purchaser and Purchaser’s Indemnitees from and against any and all
loss, damage, claim, cause of action, cost or expense or any other Liabilities,
incurred by Purchaser or its Indemnitees by reason of (i) any material breach of
any of the representations and warranties made by Seller in this Agreement or
Seller’s covenants in Article X, subject in each instance, to the terms of this
Agreement, including, but not limited to, the provisions of Section 5.3,
(ii) any and all Retained Liabilities, (iii) any failure of Seller or Manager to
have reported and/or paid any and all taxes assessed or assessable by the City
of Minneapolis, the County of Hennepin, the State of Minnesota or any other
governmental authority arising or related in any way to the Hotel for the period
prior to the Closing, as well as any and all penalties and interest related to
any such taxes (including, without limitation, costs incurred in connection with
or as a result of any audit, tax inquiry or other proceeding), which are
assessed against Purchaser, and (iv) damage to property or injury to or death of
any person or any claims for any debt or obligations occurring on, or in
connection with, the Property or any portion thereof at any time or times prior
to Closing (expressly excluding Liabilities (x) for changes to, remediation of,
or repairs to the physical, structural, or environmental condition of the
Property or (y) to any governmental authority relating to the physical
condition, structural or environmental condition of the property, in each case,
except to the extent the same expressly constitutes a breach of a Seller
Representation in accordance with, and subject to the terms of, clause (i)
above), but specifically excluding, in each instance of clauses (i) through
(iv), (A) any Liabilities for which Purchaser is indemnifying Seller for under
Section 5.4(a) above, (B) any Liabilities consisting of liabilities or
obligations for which Purchaser received a credit at Closing (but only to the
extent of such credit theretofore received by Purchaser), (C) any Liabilities
consisting of contractual liabilities or obligations which Purchaser expressly
assumed at Closing, and (D) except to the extent the same arises as a result of
a breach of Seller’s representations and warranties set forth in the last
sentence of Section 5.1(c) or Section 5.1(g), any Liabilities incurred in
relation to the physical condition of the Property (including without
limitation, the environmental condition of the Real Property) other than
Liabilities resulting from injury to or death of any person prior to Closing
resulting from the physical condition (but not environmental condition) of the
Property.  For avoidance of doubt, in the event that the Closing does not occur,
Purchaser’s remedies shall be expressly limited to the terms and conditions of
Section 15.2, including, but not limited to Seller’s indemnification obligations
referenced therein.

 

(c)                               Survival.  This Section 5.4 shall survive the
Closing (subject to the terms of Section 5.3) and shall not be deemed merged
into the Deed or any conveyance document delivered at Closing.

 

Section 5.5                       Procedure for Indemnification with Respect to
Third Party Claims.  If a claim by a third party is made against a party
hereunder or its Indemnitees (the “Indemnified Party”) and if such Indemnified
Party intends to seek indemnity with respect thereto under Section 5.4 and/or
this Section 5.5, against the other party hereto (the “Indemnitor”) the
Indemnified Party shall promptly notify the Indemnitor in writing of such
claim.  The Indemnitor shall have thirty (30) days after receipt of the
above-referenced notice to undertake, conduct and control, through counsel of
its own choosing (subject to the consent of the Indemnified Party,

 

33


 

such consent not to be unreasonably withheld or delayed) and at its expense, the
settlement or defense therefor, and the Indemnified Party shall reasonably
cooperate with it in connection therewith, provided that: (i) the Indemnitor
shall permit the Indemnified Party to participate in such settlement or defense
through counsel chosen by the Indemnified Party, provided that the fees and
expenses of such counsel shall be borne by the Indemnified Party; and (ii) the
Indemnitor shall agree promptly to reimburse the Indemnified Party for the full
amount of any loss resulting from such claim and all related expenses incurred
by the Indemnified Party within the limits of Section 5.4 and/or this
Section 5.5.  As long as the Indemnitor is reasonably contesting any such claim
in good faith, the Indemnified Party shall not pay or settle any such claim. 
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim, provided that in such event such party shall waive any
right to indemnity therefor by the Indemnitor.  If the Indemnitor does not
notify the Indemnified Party within thirty (30) days after receipt of the
Indemnified Party’s notice of a claim of indemnity hereunder that it elects to
undertake the defense thereof, the Indemnified Party shall have the right to
contest, settle or compromise the claim in the exercise of its exclusive
discretion at the expense of the Indemnitor.  This Section 5.5 shall survive the
Closing and shall not be deemed merged into the Deed or any conveyance document
delivered at Closing.

 

ARTICLE VI

 

CLOSING AND CLOSING DELIVERIES

 

Section 6.1                       Closing.  The Closing shall take place at the
offices of Escrow Company on the Closing Date, or through customary closing
escrow arrangements reasonably acceptable to Seller and Purchaser by the
delivery of documents and funds to Escrow Company on or prior to the Closing
Date.  Purchaser shall have the right to accelerate the Closing Date by
providing written notice to Seller of such date, which date must be at least
five (5) Business Days from the date such notice is delivered in accordance with
the provisions of Section 13.1; provided, however, that Purchaser shall have the
one-time right to revoke such acceleration notice and amend the proposed Closing
Date by selecting another Business Day to be the Closing Date by delivering
written notice to Seller at least two (2) days prior to the previously selected
Closing Date (provided that such revised Closing Date is not later than
February 12, 2015).  Each of Purchaser and Seller acknowledges that its
respective undertakings to close this transaction promptly on the Closing Date
is a material inducement to the other to execute this Agreement, that time is of
the essence and that neither party shall have any obligation or right to extend,
postpone or reschedule the Closing, except as expressly set forth herein.

 

Section 6.2                       Escrow.  This Agreement shall not be merged
into any separately delivered escrow instructions, but any such escrow
instructions shall be deemed auxiliary to this Agreement and, as between
Purchaser and Seller, the provisions of this Agreement shall govern and control.

 

Section 6.3                       Seller’s Deliveries.  At Closing, Seller shall
execute (to the extent required) and deliver, or cause to be delivered and/or
notarized, where applicable, to Purchaser or the Escrow Company as appropriate:

 

34


 

(a)                               a recordable Limited Warranty Deed (“Deed”) of
all of Seller’s right, title and interest in and to the Land and Improvements
subject to only the Permitted Exceptions in the form attached to this Agreement
as Exhibit G;

 

(b)                              a Bill of Sale (“Bill of Sale”) transferring to
Purchaser all of Seller’s right, title and interest in and to each and every
item of Personal Property to be transferred in the form attached to this
Agreement as Exhibit H;

 

(c)                               an assignment and assumption agreement
(“Assignment and Assumption Agreement”), to the extent assignable and to the
extent that any applicable consent or approval of the counterparty thereto has
been obtained, of all of Seller’s right, title and interest in, to and under the
Bookings, Hotel Contracts, Space Leases, Permits, Books and Records, Warranties
and Miscellaneous Hotel Assets in the form of Exhibit I;

 

(d)                             the Form Franchise Assignment and Amendment in
such form as mutually agreed upon by Franchisor and Purchaser in accordance with
Section 4.9;

 

(e)                               the certificate referred to in Section 9.1(c);

 

(f)                                evidence of termination of the existing
Management Agreement;

 

(g)                              an affidavit of Seller stating that Seller is
not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), in the form of Exhibit J and any
corresponding state or local form required;

 

(h)                              a Minnesota Uniform Conveyancing Form Affidavit
in the form required by applicable Minnesota law;

 

(i)                                  a Minnesota Certificate of Real Estate
Value as required under Minn. Stat. 287.241 with respect to the payment of
transfer taxes; provided, however, that the foregoing may be satisfied by
Seller’s provision of evidence of electronic filing;

 

(j)                                  the Closing Statement;

 

(k)                              any reasonably required real estate transfer
tax declarations or similar documentation required to evidence the payment of
any tax imposed by any state, county or municipality together with any change of
ownership statements required of sellers of real property under applicable law;

 

(l)                                  a certificate or registration of title for
any owned motor vehicle or other Personal Property which requires such
certification or registration, conveying such vehicle or such other Personal
Property to Purchaser;

 

(m)                          all keys, key codes, access codes and combinations
to locks to the extent known by, or in the possession of, Seller or Manager;

 

(n)                              such agreements, affidavits, evidence of
Seller’s organization, authorization, power and authority, and other documents
as may be reasonably required by the

 

35


 

Title Company from the Seller to issue the Title Policy, including, without
limitation, a title insurance affidavit in customary form and substance
reasonably acceptable to Seller and Title Company to allow the Title Company to
delete the standard printed title exceptions and insure over a reasonable “gap”
period; and

 

(o)                              such other documents and information reasonably
needed for Purchaser to complete and file the Certificate of Real Estate Value
as more particularly described in (i).

 

Section 6.4                       Purchaser’s Deliveries.  At the Closing,
Purchaser shall execute (to the extent required) and deliver, or cause to be
delivered, to Seller or the Escrow Company as appropriate, or filed with the
applicable governmental authority:

 

(a)                               the balance of the Purchase Price, to be paid
in accordance with Section 3.1;

 

(b)                              the Bill of Sale;

 

(c)                               the Assignment and Assumption Agreement;

 

(d)                             the Franchise Assignment and Amendment;

 

(e)                               a written release of Seller and its Affiliates
under the Franchise Agreement pursuant to Section 4.9;

 

(f)                                if applicable, pursuant to the terms of
Section 10.1(b), the unconditional interim lien waivers with respect to the
completed PIP Work executed by the applicable contractors and/or subcontractors;

 

(g)                              the certificate referred to in Section 8.1(c);

 

(h)                              the Closing Statement;

 

(i)                                  copies of such documents relating to
Purchaser as Seller or the Title Company shall reasonably require in connection
with this transaction; and

 

(j)                                  any required real estate transfer tax
declarations or similar documentation required to evidence the payment of any
tax imposed by any state, county or municipality together with any change of
ownership statements required of a purchaser of real property under applicable
law and a sales tax license or permit for the Hotel from each of the applicable
jurisdictions and exemption or resale certificate.

 

Section 6.5                       Expenses.  In the event that the parties
proceed to Closing hereunder:

 

(a)                               Seller and Purchaser shall each pay the
transactions costs and expenses as set forth on Exhibit L attached hereto.

 

(b)                              Any other ordinary and usual closing costs and
expenses, except as expressly provided in this Agreement, in connection with the
sale of the Property shall be

 

36


 

allocated between Purchaser and Seller in accordance with the customary practice
in the county where the Property is located.

 

The provisions of this Section 6.5 shall survive Closing or any termination of
this Agreement.

 

Section 6.6                       Concurrent Transactions.  All documents or
other deliveries required to be made by Purchaser or Seller at Closing, and all
transactions required to be consummated concurrently with Closing, shall be
deemed to have been delivered and to have been consummated simultaneously with
all other transactions and all other deliveries, and no delivery shall be deemed
to have been made, and no transaction shall be deemed to have been consummated,
until all deliveries required by Purchaser and Seller shall have been made, and
all concurrent or other transactions shall have been consummated.

 

Section 6.7                       Possession.  Possession of the Property shall
be delivered at Closing, provided the transaction closes.  Excluded Assets shall
be removed from the Hotel by Seller, at its expense, on, or within thirty
(30) days after, the Closing Date; provided that such removal shall be conducted
during normal business hours and not unreasonably interfere with the guests of
the Hotel or ongoing operations occurring at the Property.  Seller, at its
expense, shall make all repairs necessitated by such removal but shall have no
obligation to replace any Excluded Asset so removed.

 

ARTICLE VII

 

ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

 

Section 7.1                       Adjustments and Prorations.  In addition to
the costs and expenses required to be paid in connection with the consummation
of the transaction, which shall be paid by Purchaser and Seller as set forth in
Section 6.5, the following matters and items shall be apportioned between the
parties or, where appropriate, credited in total to a particular party, as of
the Cut Off Time so that the Closing Date is a date of income and expense for
Purchaser as provided below:

 

(a)                               Accounts Receivable; Trade Accounts Payable. 
Seller shall retain all Accounts Receivable.  Trade accounts payable shall be
identified as of the Cut Off Time.  Seller shall pay (or cause Manager to pay)
all trade accounts due and payable as of the Cut Off Time that relate to matters
arising or accruing prior to the Closing Date in the ordinary course when due
and Purchaser shall be responsible for all such trade accounts payable that
relate to matters arising or accruing from and after the Closing Date.  Revenue
from room rentals (including food and beverage receivables charged to guest room
accounts) (i.e.  the guest ledger) shall belong to Seller to the extent
attributable to any period prior to the Closing Date; provided, however,
revenues from room charges (less third party collection costs, including, but
not limited to, credit card fees, travel agent fees or commissions and other
similar charges) for the night immediately preceding the Closing Date shall be
divided equally between Purchaser and Seller.  Revenue from the Hotel
attributable to food and beverages (including alcoholic beverages) and other
sales or services through the close of business for such food and beverage
outlets or such other sales or service centers on the night (whether prior to or
after the Cut Off Time) immediately preceding

 

37


 

the Closing Date shall belong to Seller (such revenue to be determined based on
completion of the night auditor’s run on the Closing Date).  Thereafter, revenue
from the Hotel attributable to food and beverage and other sales or services
shall belong to Purchaser.  Each of Purchaser and Seller shall be responsible
for the payment of any sales, use, and/or hotel/motel occupancy taxes collected
or otherwise due and payable in connection with the revenue allocated to such
party under this Section 7.1(a).

 

(b)                              Taxes and Assessments.  Real estate (ad
valorem) and personal property taxes and assessments with respect to the
Property shall be adjusted and prorated based on (a) the periods of ownership of
Seller and Purchaser with respect to the applicable tax period, and (b) the most
current official real property tax information available from the assessor’s
office where the Property is located or other assessing authorities.  If real
property tax and assessment figures for the taxes or assessments to be
apportioned between Purchaser and Seller pursuant to this Section 7.1(a) are not
available, real property taxes shall be prorated based on the most recent
assessment, subject to further and final adjustment when the tax rate and/or
assessed valuation for such taxes and assessments for the Property is fixed and
the appropriate party shall pay any deficiency in the original proration to the
other party promptly upon receipt of the actual bill for the relevant taxable
period.  In the event that the Property or any part thereof shall be or shall
have been affected by an assessment or assessments, whether or not the same
become payable in annual installments, Seller shall, at the Closing, be
responsible for any such assessment (or any installments or portions thereof)
due prior to the Closing and Purchaser shall be responsible for any such
assessment (or any installments or portions thereof) due on or after the
Closing.

 

(c)                               Utility Contracts.  All utility services
(including, without limitation, electricity, gas, water, sewer and
telecommunication) shall be prorated as of the Cut Off Time between Purchaser
and Seller.  To the extent practicable, readings shall be obtained for all
utilities as of the Cut Off Time.  If not practicable, the cost of such
utilities shall be prorated between Seller and Purchaser by estimating such cost
on the basis of the most recent bill for such service; provided, however, that
after the Closing, Seller and Purchaser shall reprorate the amount for such
utilities and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for the relevant billing period. 
Seller shall receive a credit for all deposits actually transferred to Purchaser
or which remain on deposit for the benefit of Purchaser (as acknowledged orally
or in writing by such utility) with respect to such utility contracts.

 

(d)                             Hotel Contracts.  Any amounts prepaid, accrued
or due and payable under any Hotel Contracts and the Franchise Agreement shall
be prorated as of the Cut Off Time, with Seller being credited for amounts
prepaid and Purchaser being credited for amounts accrued and unpaid (excluding
any delinquent amounts, which Seller shall pay in full at or prior to Closing). 
Seller will receive a credit for each deposit, if any, made by Seller as
security under any such Hotel Contract if the same is transferable or the
appropriate consent has been obtained and provided such deposit is actually
transferred to Purchaser or otherwise remains on deposit for the benefit of
Purchaser.  If any such deposit cannot be transferred to Purchaser, Seller shall
be paid any such deposit and Purchaser shall make such deposit as may be
required.

 

38


 

(e)                               License and Permit Fees.  Fees prepaid,
accrued or due and payable for Permits transferred to Purchaser shall be
prorated as of the Cut Off Time.  Seller shall receive a credit for all deposits
made by Seller under the Permits which are actually transferred to Purchaser or
which remain on deposit for the benefit of Purchaser.

 

(f)                                Hotel Matters.  Purchaser shall receive a
credit for: (i) deposits and other advance payments, if any, under Bookings for
Hotel facilities for the period after Closing that remain in effect as of
Closing; (ii) commissions due to travel agencies, online travel agencies, credit
and referral organizations for any Bookings related to the period prior to
Closing and (iii) all outstanding gift certificates, vouchers, trade-outs and
similar items for free or discounted use of any of the Hotel rooms or other
activities or services (collectively, “Vouchers”) issued specifically for use at
the Hotel, in an amount equal to one hundred percent (100%) of the face value
thereof if such Voucher was sold as a gift card or gift certificate.  Seller
shall receive a credit for (x) coin machine, telephone, washroom and checkroom
income relating to the period prior to the Cut Off Time and (y) commissions paid
by Seller to any travel agencies, online travel agencies, or other referral
organization prior to Closing with respect to any Bookings related to the period
after Closing.  Purchaser shall assume all ordinary course purchase orders for
Consumables and Inventory to be delivered after Closing and credit Seller for
any prepayments thereunder.

 

(g)                              Accrued Vacation.  Purchaser shall receive a
credit in an amount equal to one hundred percent (100%) of the Accrued Vacation
Pay as of the Cut-Off Time of all Employees.  Purchaser shall (i) honor and
credit each Employee’s unused accrued or earned vacation, sick-time-off or other
paid time off of any Employee and (ii) be responsible for the payment of such
Accrued Vacation Pay to the Employees (to the extent Purchaser received a credit
therefor) when payable in accordance with applicable Legal Requirements. 
Notwithstanding the foregoing, to the extent required pursuant to any applicable
Legal Requirements, at Closing, Seller shall cause Manager to pay to the
Employees an amount equal to the unpaid Accrued Vacation Pay for each applicable
Employee.

 

(h)                              Compensation.  All Compensation due and payable
to Employees shall be prorated as of the Cut Off Time, other than Accrued
Vacation Pay (which is addressed in Section 7.1(g) above).

 

(i)                               Consumables and Inventory.  Seller shall
receive no credit for any Consumables (whether opened or unopened) and/or
Inventory as of the Cut Off Time.

 

(j)                                  Rents.  All fixed and additional rentals
under the Space Leases and other tenant charges, in each case as and when
actually received, shall be prorated as of the Cut Off Time.  Seller shall
deliver or provide a credit to Purchaser in an amount equal to all prepaid rents
for periods after the Closing Date.  Rents which are delinquent as of the
Closing Date shall not be prorated on the Closing Date and Seller shall retain
the right to pursue the collection of such delinquent rents; provided that in
connection with such efforts Seller shall have no right to terminate any Space
Lease or to initiate any eviction proceeding against the applicable tenant
thereunder.  To the extent Purchaser receives rents (including operating
expense, tax and insurance charges payable by a Space Lessee) on or after the
Closing Date that such Space Lessee designates are payable as delinquent rents
for any period prior to the Closing Date,

 

39


 

Purchaser shall promptly deliver such amounts to Seller.  Purchaser shall use
good faith efforts (at no cost to Purchaser) to collect any such delinquent
rents.  Any percentage rents under Space Leases shall be prorated on the basis
of the ratio of the number of days expired before Closing to the number of days
after Closing.  In the event that the proration of operating expenses, taxes,
insurance charges and/or percentage rent cannot be fully prorated because of the
unavailability of information then such proration will be tentatively prorated
on the best available information and Seller and Purchaser will make the
appropriate final adjustments within ninety (90) days following the end of the
calendar year in which the Closing occurs.  All such adjustments will be paid in
cash to the party entitled thereto.  All security deposits shall be transferred
to Purchaser or credited against the Purchase Price and all obligations with
respect to such security deposits shall be assumed by Purchaser.

 

(k)                              Cash and Accounts.  At the Closing, Seller
shall transfer to Purchaser all Cash On Hand and Seller shall receive a credit
at the Closing for such Cash On Hand.  All Account Cash is and shall remain the
property of Seller and shall be retained by Seller after the Closing.

 

(l)                                  Other Adjustments and Prorations.  To the
extent not inconsistent with any of the foregoing, all other items of income and
expense as are customarily adjusted or prorated upon the sale and purchase of a
hotel property similar to the Hotel shall be adjusted and prorated between
Seller and Purchaser accordingly.

 

(m)                          Re-Adjustment.  Representatives of Seller and
Purchaser shall make such inventories, examinations and audits of Seller, and of
the books and records of Seller, as may be necessary to make the adjustments and
prorations required under this Agreement.  At least three (3) days prior to
Closing, representatives of Purchaser and Seller and Escrow Company shall
jointly prepare a statement (the “Preliminary Closing Statement”) based upon
such preliminary inventories, audits and examinations, which Preliminary Closing
Statement will be updated based on the inventories and prorations taken as of
the Cut Off Time (unless otherwise agreed by the Parties) which will show the
net amount due to Seller or Purchaser as the result thereof and such net amount
will be added to, or deducted from, the Purchase Price.  Within ninety (90) days
following the Closing, representatives of Purchaser and Seller shall prepare a
revised statement (the “Final Closing Statement”, and together with the initial
and the updated Preliminary Closing Statement, collectively, the “Closing
Statements”) setting forth the final determination of all items to be included
in the Closing Statements, and any necessary payment shall be made to the other
in cash within five (5) days after completion of such Final Closing Statement. 
Any item that cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and re-prorated when the information is available.

 

Section 7.2                       Payment.  Any net credit due to Seller as a
result of the adjustments and prorations under Section 7.1 shall be paid to
Seller in cash at the time of the Closing.  Any net credit due to Purchaser as a
result of the adjustments and prorations under Section 7.1 shall be credited
against the Purchase Price at the time of the Closing.

 

40

 


 

Section 7.3                       Survival.  The provisions of this Article VII
shall survive the Closing and shall not be deemed merged into the Deed or any
other conveyance document delivered at the Closing.

 

ARTICLE VIII

 

CONDITIONS TO SELLER’S OBLIGATIONS

 

Section 8.1                       Conditions.  Seller’s obligation to close the
transaction contemplated by this Agreement shall be subject to the occurrence of
each of the following conditions, any one or more of which may be waived by
Seller in writing:

 

(a)                               Purchaser’s Compliance with Obligations. 
Purchaser shall have complied with all material obligations required by this
Agreement to be complied with by Purchaser.

 

(b)                              Documents.  Purchaser shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Purchaser.

 

(c)                               Truth of Purchaser’s Representations and
Warranties.  The representations and warranties of Purchaser contained in this
Agreement were true in all material respects when made, and are true in all
material respects as if remade as of the Closing Date, and Seller shall have
received a certificate to that effect signed by Purchaser.  In the event any of
Purchaser’s representations become untrue during the term of the Agreement and
such breach cannot be cured by Purchaser and precludes Purchaser from performing
its obligations hereunder, Seller may terminate this Agreement without thereby
waiving any right or remedy.

 

(d)                             Franchise Agreement.  Except for any franchise
or other fees and amounts owed by Seller or Manager to Franchisor and accrued
during the period prior to Closing, Seller, Manager and their respective
Affiliates shall be released from all obligations and Liabilities under the
Franchise Agreement and any other related agreements between Seller or Manager
and Franchisor relating to the Property and accruing from and after Closing
including, without limitation, any obligation to pay any termination fees,
transfer fees, liquidated damages or any similar amount pursuant to the
Franchise Agreement.

 

ARTICLE IX

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

Section 9.1                       Conditions.  Purchaser’s obligation to close
the transaction contemplated by this Agreement shall be subject to the
occurrence of each of the following conditions, any one or more of which may be
waived by Purchaser in writing:

 

(a)                               Seller’s Compliance with Obligations.  Seller
shall have complied with all material obligations required by this Agreement to
be complied with by Seller.

 

41


 

(b)                              Documents.  Seller shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Seller and shall have taken all other actions and
fulfilled all other covenants required of Seller under this Agreement.

 

(c)                               Truth of Seller’s Representations and
Warranties.  The representations and warranties of Seller contained in this
Agreement were true in all material respects when made, and are true in all
material respects on the Closing Date as if remade on the Closing Date, and
Purchaser shall have received a certificate to that effect signed by Seller;
provided that Seller’s representations and warranties shall not be deemed
inaccurate or breached if such change to the respective representation and
warranty (i) (x) is due to transactions or actions that are expressly permitted
by, or approved by Purchaser in accordance with, this Agreement and (y) did not
result from a breach of any of Seller’s obligations hereunder; (ii) is due to
changes in fact after the Effective Date beyond Seller’s reasonable control that
occurred in the ordinary course of the business of owning and operating the
Hotel and (x) did not result from a breach of any of Seller’s obligations
hereunder and (y) reflect only arm’s length bona fide transactions; or
(iii) constitutes a Representation Qualification.  Notwithstanding the
foregoing, if any representation and warranty of Seller is no longer true as of
the Closing Date (subject to the limitations of the immediately preceding
sentence) and Seller does not cure or otherwise remedy such change without any
obligation to do so, then if such change would, individually or in the
aggregate, (A) result in actual losses (and not consequential damages) to
Purchaser such that the actual cost to address such inaccuracy (as opposed to
the effect on the value of the Property) after the Closing is less than Two
Hundred Seventy-Five Thousand Dollars ($275,000.00), Purchaser shall be
obligated to proceed to Closing and Seller shall have no liability with respect
thereto (provided that, any such change described in any of clauses (i) through
(iii) above shall not be a breach of this Agreement and, for avoidance of doubt,
shall not be subject to Seller’s indemnification obligations set forth in
Section 5.4(b)); or (B) result in losses to Purchaser such that the actual cost
(and not consequential damages) to address such inaccuracy (as opposed to the
effect on the value of the Property) after the Closing is in excess of Two
Hundred Seventy-Five Thousand Dollars ($275,000.00), but less than Three Hundred
Seventy-Five Thousand Dollars ($375,000.00), Purchaser shall not be obligated to
proceed to Closing, unless Seller elects to credit Purchaser at Closing an
amount equal to all losses caused by such change in excess of Two Hundred
Seventy-Five Thousand Dollars ($275,000.00) not to exceed a credit of One
Hundred Thousand Dollars ($100,000.00), in which event Purchaser shall be
obligated to proceed with Closing hereunder and any failure of Purchaser to
close the transactions contemplated hereunder under this clause (B) shall
constitute a default by Purchaser under Section 15.1 (provided Seller is
prepared to give such credit (without any obligation to do so); provided,
however, if the change in the representation and warranty results in actual
losses (and not consequential damages) to Purchaser such that the actual cost to
address such inaccuracy (as opposed to the effect on the value of the Property)
after the Closing is in excess of Three Hundred Seventy-Five Thousand Dollars
($375,000.00), Purchaser shall have the right to terminate this Agreement
(subject to Seller’s cure right set forth below).  If Purchaser has the right to
terminate this Agreement pursuant to the preceding sentence and Purchaser makes
such election in writing on or prior to the Closing Date (provided that
Purchaser shall make such election to terminate, if at all, promptly after
receipt of Seller’s certificate delivered under Section 6.3(d) above, but in any
event prior to 2:00PM (Eastern Time) on the Closing Date), then this Agreement
shall terminate, Purchaser shall receive a return of the Deposit, and neither
Seller

 

42


 

nor Purchaser shall have any further obligations under this Agreement except for
the Surviving Obligations.  In each instance of clauses (A) or (B) above, in no
event shall any claims, actions, litigation, lawsuits or other legal proceedings
filed or alleged by any Employee or any other third party that are subject to
Seller’s express indemnification obligations under this Agreement be included in
the calculation of such losses (collectively, “Indemnified Losses”); provided,
however, that to the extent that any such Indemnified Losses are excluded from
the calculation of losses under clause (A) or (B), as applicable, such
Indemnified Losses shall not be applied against the Cap in connection with an
indemnification claim brought by Purchaser after the Closing subject to the
terms and conditions of this Agreement.  Seller shall in any event have the
right to cure such breach or inaccuracy to Purchaser’s reasonable satisfaction
and, if necessary to allow such cure, the Closing Date shall be extended for up
to twenty (20) days to allow such cure as long as Seller uses its diligent and
reasonable efforts to effect such cure; provided, however, such cure period will
not extend the Closing Date past any commitment date of any financing or cost
Purchaser any amount to extend such commitment date (provided that Purchaser
shall have notified Seller of any such commitment date at least ten (10) days
prior to Closing.  If Seller elects in writing not to cure or fails to give
Purchaser notice of its intent to cure, Purchaser may terminate this Agreement,
whereupon Escrow Company shall immediately return the Deposit to Purchaser, the
Parties shall each pay one-half of the costs of Escrow, and neither Party to
this Agreement shall thereafter have any further rights or obligations under
this Agreement, except for the Surviving Obligations; provided, however, if such
inaccuracy was created, knowingly consented to or affirmatively permitted by
Seller, Manager or their respective Affiliate in material breach of this
Agreement, Purchaser shall also be entitled to reimbursement for all of
Purchaser’s documented out of pocket costs of this transaction actually incurred
to third parties, including reasonable attorneys’ fees and costs incurred in
connection with this Agreement and Due Diligence in an amount not to exceed the
Seller’s Liability Amount.  Nothing herein shall modify or supersede the terms
of and conditions of                  in the event that Purchaser elects to
proceed with acquisition of the Property notwithstanding a breach or inaccuracy
with respect to Seller’s representations and warranties or covenants.

 

(d)                             Management Agreement.  The Management Agreement
shall be terminated as of the Closing Date at the sole cost and expense of
Seller.  In connection with termination of the Management Agreement, the Manager
will terminate the employment of the Employees effective upon the Closing unless
Manager and Purchaser enter into a new management agreement as of the Closing
Date, in which event the employment of the Employees shall not be terminated.

 

(e)                               Franchise Agreement.  Provided that Purchaser
has complied with all of its obligations under Section 4.9, on or before the
Closing Date, Franchisor shall have approved Purchaser’s assumption and
amendment of the Franchise Agreement in substantially the same form of and on
substantially the same terms and conditions as set forth in the Form Franchise
Assignment and Amendment.

 

(f)                                Liquor License.  As of the Closing Date, and
as described with specificity in Section 14.1(a) of this Agreement, Purchaser or
Hotel Manager shall have either (i) obtained a transfer of Seller’s existing
Liquor License or (ii) entered into the IBM Agreement with Seller pursuant to
and in accordance with Section 14.1(a).

 

43


 

(g)                              No Litigation.  No litigation or other court
action shall have been commenced seeking to obtain an injunction or other relief
from such court to enjoin the consummation of the transaction described in this
Agreement and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
governmental authority, that would make illegal or invalid or otherwise prevent
the consummation of the transactions described in this Agreement.

 

(h)                              Title Policy.  Subject to the payment of all
premiums, the Title Company shall be prepared to issue to Purchaser the
Title Policy subject only to Permitted Exceptions.

 

Section 9.2                       Closing Condition Failure.

 

(a)                               Subject to Seller’s right to extend the
Closing Date pursuant to Section 9.1(c), if any condition set forth in
Section 8.1 or Section 9.1 is not satisfied on the Closing Date (and such
failure is not the result of a default under this Agreement or any act or
omission intentionally taken or not taken for purposes of frustrating Closing by
the Party in whose favor such condition runs), then the party for whom such
condition(s) precedent is not satisfied (and only such party) may, in its sole
and absolute discretion, (i) terminate this Agreement by providing written
notice to such effect to the other party whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
the costs of escrow, and neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement, except for the Surviving
Obligations, or (ii) waive such closing condition(s) at or prior to the Closing
Date without any increase in, abatement of, or credit against the Purchase
Price, or claim against the other party and proceed to Closing; provided
however, if either Party terminates this Agreement due to a default by the other
Party, then Section 15.1 and Section 15.2, as applicable, shall control the
rights, remedies and obligations of the Parties.

 

(b)                              If either party elects to proceed to the
Closing with Seller’s Representative or Purchaser’s Representative, as
applicable, having actual knowledge (as opposed to constructive or imputed
knowledge) of (A) a default in any of the covenants, agreements or obligations
to be performed by the other party under this Agreement, and/or (B) an
inaccuracy in or untruthfulness of any representation or warranty of the other
party made in this Agreement or any of the Closing Documents, then, upon the
consummation of the Closing, such party shall be deemed to have waived any such
default and/or inaccuracy and shall have no claim against the other party on
account thereof.

 

Notwithstanding the foregoing terms of this Section 9.2 (but subject to Seller’s
right to extend the Closing Date under the terms of Section 9.1(c)), if the
failed closing condition(s) is reasonably susceptible to cure by Seller or
Purchaser, then either party shall have the one-time right to extend the Closing
Date for up to twenty (20) days in order to allow such cure by giving notice to
such effect to the other party on or before the date that is one (1) Business
Day prior to the scheduled Closing Date, and the applicable party(ies) shall use
all commercially reasonable and diligent efforts to effect such cure; provided,
however, such cure period will not extend the Closing Date past any commitment
date of any financing or cost Purchaser any amount to extend such commitment
date (provided that Purchaser shall have notified Seller of any such commitment
date at least ten (10) days prior to Closing).

 

44


 

ARTICLE X

 

ACTIONS AND OPERATIONS PENDING CLOSING

 

Section 10.1               Actions and Operations Pending Closing.  Seller
agrees that at all times prior to the Closing Date:

 

(a)                               Subject to conditions beyond Seller’s
reasonable control, the Hotel will continue to be operated and maintained in the
ordinary course of business substantially consistent with Present Standards
including, without limitation (i) maintaining the inventories of FF&E, Operating
Equipment and Consumables at the Property at levels substantially consistent
with Present Standards, (ii) maintaining all Fixtures and Tangible Personal
Property in the same condition as it existed as of the Effective Date
(reasonable wear, tear and loss excepted) and not trading, substituting or
removing any Personal Property from the Hotel, except Consumables and Inventory
substantially consistent with Present Standards, (iii) performing routine
maintenance and repairs for the Property substantially consistent with Present
Standards, (iv) renewing all material Licenses and Permits prior to their
expiration, (v) maintaining all insurance policies, (vi) not making any material
alterations or improvements at the Property (other than those items covered by
the PIP Work), or demolishing any of the Property subject to Section 11.1,
(vii) not selling, transferring or otherwise disposing of any of the Property,
other than substantially consistent with Present Standards and (viii) not
removing any Property from the Hotel, other than consistent with Present
Standards or as required in connection with the work covered by the PIP Work.

 

(b)                              Seller shall be responsible for the payment in
full and completion of the PIP Work and the Chiller Work, and the release of any
and all mechanic’s liens related thereto, at or prior to Closing.  Seller shall
use commercially reasonable efforts to complete the PIP Work and the Chiller
Work lien free prior to Closing and provide Purchaser with (x) reasonable
evidence that the PIP Work and the Chiller Work has been completed and paid for,
(y) unconditional interim lien waivers with respect to any completed PIP Work or
Chiller Work from the applicable contractors and subcontractors, and (z) if, and
only if, possible given the amount of PIP Work completed, any applicable
sign-offs from Franchisor as to such completed PIP Work; provided, however, if
despite Seller’s commercially reasonable efforts, the PIP Work or Chiller Work
is not completed in accordance with the foregoing clauses (x)-(z) (if
applicable) on or prior to Closing, Seller shall not be in default under this
Agreement and such completion shall not be a condition to Purchaser’s obligation
to proceed to Closing, but Seller shall be unconditionally and irrevocably
obligated to use commercially reasonable and diligent efforts to complete the
work as soon as reasonably possible following Closing at its sole cost and
expense, provided that Seller shall endeavor to complete the PIP Work and
Chiller Work within forty-five (45) days after the Closing (provided that Seller
have until July 1, 2015 to finalize and receive any lien waivers or related
close-out payments with respect to the PIP Work).  Notwithstanding the
foregoing, Seller must obtain sign-off from Franchisor as to the first phase of
the Property Improvement Plan issued on April 3, 2014 in order to complete the
PIP Work.  In the event that after the Closing Seller fails to complete the PIP
Work or the Chiller Work in the manner required under this Section 10.1(b)
(including by the time period above) and such failure continues for a period of
thirty (30) days following written notice from Purchaser with respect thereto
(and is not the result of any force majeure event beyond Seller’s control),
then, upon

 

45


 

written notice to Seller, Purchaser shall have the right (but not the
obligation) to exercise self-help remedies and if Purchaser so elects such
self-help remedy, Seller shall assign any and all applicable contracts to
Purchaser and Seller shall immediately reimburse Purchaser for any and all costs
and expenses actually incurred by Purchaser which were due and payable under
such assigned contracts or as otherwise necessary to satisfy Seller’s
obligations under this Section 10.1(b); provided, however, Seller shall not
cover any increased cost of the PIP Work or the Chiller Work resulting from any
changes in scope or other modifications to the PIP Work or Chiller Work approved
or implemented by Purchaser that are not required by Franchisor as part of the
first phase of the property improvement plan issued on April 3, 2014 or as
contemplated by the original contracts and subcontracts for such PIP Work or
Chiller Work.  Notwithstanding anything to the contrary set forth in this
Agreement, Seller’s obligations under this Section 10.1(b) shall in no way be
limited or reduced by Section 5.3 (i.e., the Cap, Deductible and/or Survival
Periods shall not apply).  Seller’s obligations under this Section 10.1(b) shall
survive the Closing.

 

(c)                               From and after the end of the Inspection
Period, Seller shall not enter into any new Hotel Contract or Space Lease, or
cancel, modify or renew any existing Hotel Contract or Space Lease that is not
cancelable upon thirty (30) or less days’ notice and without payment of any
penalty or termination fee, without the prior written consent of Purchaser, in
its sole and good faith discretion; provided, however, that Purchaser’s prior
consent shall not be required for Seller to enter into Hotel Contracts with
third parties as required to complete the PIP Work so long as the same are upon
commercially reasonable and arms-length terms and conditions.  If Purchaser
fails to respond to a request for consent within three (3) Business Days after
receipt of such request, such consent shall be deemed given.

 

(d)                             Seller shall have the right and obligation,
without notice to or consent of Purchaser, to make Bookings in the ordinary
course of business and consistent with the Present Standard, including customary
discounted rates.

 

(e)                               Seller shall use commercially reasonable
efforts to preserve in force all existing Permits and to cause all those
expiring on or before the Closing Date to be renewed prior to the Closing Date. 
If any such Permit shall be suspended or revoked, Seller shall promptly notify
Purchaser and shall take commercially reasonable measures to cause the
reinstatement of such Permit.  Seller shall join in all applications for and
cooperate with Purchaser in obtaining all necessary consents, permits,
approvals, and licenses, and otherwise cooperate with Purchaser as may be
reasonably necessary to facilitate the transfer of the Property to Purchaser;
provided, however, that any costs, expenses or fees paid or incurred by Seller
in connection therewith shall be reimbursed and credited to Seller.

 

(f)                                From and after the expiration of the
Inspection Period through the Closing Date, Purchaser shall have the right to
consult with Seller and Manager with respect to the hiring, initially and with
respect to any replacement, of the following Hotel staff positions: (i) general
manager; (ii) director of human resources; (iii) director of food and beverage;
(iv) chief engineer; (v) director of marketing; and (vi) comptroller/chief
financial officer.

 

46


 

(g)                              Seller shall maintain in effect all policies of
casualty and liability insurance, or similar policies of insurance, with the
same limits of coverage which it now carries with respect to the Hotel.

 

(h)                              Seller shall not cause or permit any Fixtures
and Tangible Personal Property or Operating Equipment located, installed or used
in the Hotel as of the Effective Date (except Excluded Assets, if applicable) to
be sold, exchanged, assigned, conveyed, leased, disposed of or removed, other
than in the ordinary course of business conducted in accordance with the Present
Standards or as contemplated by the PIP Work.

 

(i)                                  Seller shall provide (and shall instruct
Manager to provide) copies of any written notices received by Seller after the
Effective Date from any governmental or quasi-governmental organizations
regarding any violations of Legal Requirements.

 

(j)                                  Subject to Article IV and prior to the
Closing, neither Purchaser nor any of Purchaser’s representatives shall
communicate concerning the Property with Manager, any tenant, employee, guest or
occupant of the Real Property any governmental or quasi-governmental authority,
agency, commission, board or regulatory body or any party to any Hotel Contract
without the prior written approval of Seller, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(k)                              Between the Effective Date and the Closing Date
or earlier termination of this Agreement, neither Seller, Manager, nor any of
their respective Affiliates nor any of their respective members, partners, or
agents (including, without limitation, any broker) shall offer, solicit or
negotiate the possible direct or indirect acquisition of the Property (or any
other form of transaction having a similar effect) or make any information about
the Property available (for purpose of sale or refinance) to any Person other
than Purchaser, its Affiliates and their respective designees, agents and/or
authorized third parties.  Seller agrees to direct its broker, if any, to cease
the marketing of the Property.  Such restrictions shall be in effect until the
earlier of (i) the Closing Date, or (ii) the termination of this Agreement by
either party pursuant to the terms and conditions hereof; and thereafter shall
be null and void and of no further force or effect.

 

ARTICLE XI

 

CASUALTIES AND TAKINGS

 

Section 11.1               Casualties.

 

(a)                               If any damage to the Real Property shall occur
prior to the Closing Date by reason of fire, windstorm, earthquake, hail,
explosion, hurricane or other casualty, and if the cost of repairing such damage
will equal or exceed Two Million Six Hundred Thousand Dollars ($2,600,000.00),
Seller shall promptly notify Purchaser and Purchaser may then elect to
(i) terminate this Agreement by giving written notice to Seller, whereupon
Escrow Company shall immediately return the Deposit to Purchaser, the Parties
shall each pay one-half of the costs of the Escrow, and neither party to this
Agreement shall thereafter have any further rights or liabilities under this
Agreement, except for the Surviving Obligations, or (ii) receive an

 

47


 

assignment of all of Seller’s claims in connection therewith and any rights to
any insurance proceeds (excluding business interruption proceeds for the period
prior to Closing) relating to such damage and acquire the Property with
appropriate adjustments to the Purchase Price equal to the deductible under the
applicable insurance policy (to the extent such deductible is not applied by
Seller for repairs prior to Closing) and the reasonable costs and expenses
incurred by Seller to negotiate or settle any casualty claim with an insurer and
to stabilize the Property following such casualty.

 

(b)                              If the cost of repairing such damage will not
exceed Two Million Six Hundred Thousand Dollars ($2,600,000.00), the
transactions contemplated hereby shall close with appropriate adjustments to the
Purchase Price equal to the deductible under the applicable insurance policy (to
the extent such deductible is not applied by Seller for repairs prior to the
Closing) and the costs and expenses incurred by Seller to negotiate or settle
any casualty claim with an insurer and to stabilize the Property following such
casualty and Purchaser shall receive an assignment of all of Seller’s rights to
any insurance proceeds (excluding business interruption proceeds for the period
prior to Closing).

 

Section 11.2               Takings.  If, prior to the Closing Date, all or any
portion of the Real Property is taken by eminent domain or by an act of
governmental authority, or if an action for such taking is initiated or
threatened, Seller shall promptly give Purchaser written notice thereof, and the
following shall apply:

 

(a)                               If a Material Part of the Real Property is
taken, or is to be taken, Purchaser may, within five (5) days after the delivery
of Seller’s notice, by written notice to Seller, elect to terminate this
Agreement, whereupon Escrow Company shall immediately return the Deposit to
Purchaser, the Parties shall each pay one-half of the costs of the Escrow, and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement, except for the Surviving Obligations.

 

(b)                              If a Material Part of the Real Property is
taken, or is to be taken, but Purchaser does not elect to terminate this
Agreement pursuant to paragraph (a) above, or if an immaterial part of the Real
Property is taken by an act of governmental authority, Purchaser shall have no
right to terminate this Agreement, and the parties shall nonetheless proceed to
the Closing in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligations on the part of Seller by reason
of such taking; provided, however, that Seller shall, at the Closing, (i) assign
and turn over, and Purchaser shall be entitled to receive and keep, the net
proceeds of any award or other proceeds of such taking which may have been
collected by Seller as a result of such taking, less any portion thereof applied
to the cost of repairs made by Seller prior to the Closing and less the
reasonable costs and expenses incurred by Seller in connection with obtaining
payment of any award or other proceeds, or (ii) if no award or other proceeds
shall have been collected, deliver to Purchaser an assignment of Seller’s right
to any such award or other proceeds which may be payable to Seller as a result
of such taking, less an amount equal to the cost of any repairs made by Seller
prior to the Closing, which amount shall be paid to Seller by Purchaser at the
Closing.  If all or any part of the payment proceeds are paid to the holder of
any mortgage or deed of trust or reversionary interest in the Real Property,
then, at the Closing, Seller shall credit such amount against the Purchase
Price.

 

48


 

(c)                               For the purposes hereof, a “Material Part”
shall be deemed to mean any taking (i) which causes a reduction in the size of
any of the buildings comprising the Real Property or materially interferes with
the present use and operation of any of the buildings comprising the Real
Property, or (ii) which results in the elimination of any required means of
legal ingress and/or egress from the Real Property to public roads, with no
comparable, convenient, legal substitute ingress and/or egress being available.

 

ARTICLE XII

 

EMPLOYEES

 

Section 12.1               Employees.

 

(a)                               Unless Purchaser elects to retain Manager as
the manager of the Hotel (pursuant to a separate hotel management agreement
executed by Purchaser and Manager), Purchaser agrees that it shall offer to hire
or cause to be offered to be hired effective at and upon the Closing, and after
the Closing shall maintain or cause to be maintained the employment of, in each
case upon terms and conditions of employment substantially and sufficiently
similar to the terms and conditions of employment existing prior to Closing, a
sufficient number of Employees so that the Seller, its Affiliates or Manager
shall not be required to give any layoff, closing or other termination notices
or otherwise incur any liability pursuant to the provisions of the Federal
Worker Adjustment and Retraining Notification Act, 29 U.S.C. 2101 2109, or any
similar applicable state or local law (collectively, the “WARN Act”).  Except to
the extent Purchaser elects to retain Manager as the manager of the Hotel
pursuant to a separate hotel management agreement executed by Purchaser and
Manager, Seller shall cause its Manager to cooperate reasonably with Purchaser
or its designated Hotel manager to facilitate Purchaser’s compliance with this
Section 12.1.  If Purchaser, or any designee or management company engaged by
Purchaser to employ Hotel personnel, elects not to hire a particular Employee at
Closing, or, if following the Closing, Purchaser or such designee or management
company desires to terminate the employment of any Employee hired by Purchaser
or its designee or management company, Purchaser shall be solely responsible for
complying or causing compliance with all applicable provisions of federal, state
and municipal laws and regulations relating to such action, including without
limitation any applicable provisions of the WARN Act.  It is agreed that the
number of Employees hired, the selection of which Employees are hired, and the
initial terms and conditions of employment for each Employee hired by Purchaser,
or its designee or management company engaged by Purchaser to employ Hotel
Employees, shall be solely determined by Purchaser or such designee or
management company, provided such terms and conditions of employment satisfy the
provisions of this Section 12.1(a); provided, however, to the extent that
Purchaser has received a credit at Closing therefor, Purchaser agrees to, and
shall cause its designee or management company to, honor and recognize the
seniority and vacation vesting rights of any Employee that was an Employee of
Manager as of the day immediately prior to the Closing that is rehired by
Purchaser or its designee or management company at the Closing.

 

(b)                              The Parties hereto agree that Purchaser will
not be subject to any of the debts, obligations and/or Liabilities of Seller,
its Affiliates or Manager which may exist with respect to the employment or
termination of any Employees that arise prior to the Closing, or which are
attributable to the termination of such Employees by Seller, its Affiliates or
Manager

 

49


 

at or prior to Closing, except to the extent that such debts, obligations and/or
Liabilities are expressly covered by a credit against the Purchase Price
specifically provided in this Agreement.  Except as required by applicable Legal
Requirements, Seller covenants and agrees not to permit any labor organization
to become the exclusive representative of any group of Employees for purposes of
collective bargaining.  The Parties hereto agree that Seller, its Affiliates and
Manager shall not be subject to any of the debts, obligations and/or Liabilities
of Purchaser, or Purchaser’s designee or management company, which are
attributable to any actions or omissions of Purchaser or such designee or
management company, or any agents or representatives thereof, in the process of
the hiring any of the Employees, including, without limitation, any claims
arising out of or relating to whether, and upon which terms and conditions, any
such Employees are offered employment by Purchaser or such designee or
management company, or are hired (or subsequently terminated) by Purchaser or
such designee or management company, or which may otherwise exist regarding the
employment of employees at the Hotel by Purchaser or such designee or management
company from and after the Closing (“Purchaser’s Employee Obligations”).

 

(c)                               Purchaser shall save, protect, defend,
indemnify and hold Seller, Manager and each of their Affiliates harmless from
and against any Liabilities (including, but not limited to, payments made to
Manager as the employer of the Employees) which may be incurred or suffered by
any of them (i) under the WARN Act arising out of, or relating to, any actions
taken by Purchaser prior to, on or after the Closing Date; (ii) in connection
with any of Purchaser’s Employee Obligations; (iii) by reason of Purchaser’s
failure to comply with any of the provisions of this Article XII; (iv) in
connection with any compensation, employment taxes or Accrued Vacation Pay that,
pursuant to Section 7.1(g) or Section 7.1(h), have become the obligation of
Purchaser to pay; (v) in connection with any Liability arising out of
Purchaser’s or its designee’s or management company’s employment policies,
practices or procedures which occur on or after the Closing Date; or (vi) in
connection with Purchaser’s violation or noncompliance with any applicable
federal or state employment law on or after the Closing Date, including, without
limitation, COBRA, the Health Insurance Portability and Accountability Act
of 1996 (HIPAA), ERISA, the Family and Medical Leave Act of 1993 (FMLA), the
Fair Labor Standards Act (FLSA) and the Occupational Safety and Health Act
(OSHA).

 

(d)                             Seller agrees to indemnify, defend and hold
Purchaser and Purchaser’s Indemnitees harmless from and against any and all
damages which any of them may sustain by reason of, or arising out of, or
resulting from Seller’s failure to discharge any of the obligations and
liabilities of Seller arising prior to Closing with respect to Employees
employed by Seller or Manager or any Employee Benefit Plans maintained by Seller
or Manager.

 

(e)                               Without limiting the generality of any other
provision of this Agreement, nothing in this Agreement shall create any
third-party beneficiary rights for the benefit of any union or any Employees of
Seller or Purchaser or Manager.

 

(f)                                The terms, conditions and indemnity
obligations set forth in this Section 12.1 shall survive the Closing.

 

50

 


 

ARTICLE XIII

 

NOTICES

 

Section 13.1               Notices.  Except as otherwise provided in this
Agreement, all notices, demands, requests, consents, approvals, and other
communications (each a “Notice”, collectively “Notices”) required or permitted
to be given under this Agreement, or which are to be given with respect to this
Agreement, shall be in writing and shall be personally delivered, transmitted by
electronic mail transmission, or sent by registered or certified mail, postage
prepaid, return receipt requested, or by overnight express courier, postage
prepaid, addressed to the party as designated below:

 

If intended for Seller, to:

 

HEI Minneapolis LLC
c/o HEI Hospitality, LLC
101 Merritt 7 Corporate Park, 1st Floor
Norwalk, Connecticut 06851
Attention:  Clark Hanrattie
E-mail:  chanrattie@heihotels.com

 

with a copy to:

 

Goodwin Procter LLP
Three Embarcadero Center, 24th Floor
San Francisco, California 94111
Attention:  Benjamin C. Tschann, Esq.
E-mail:  btschann@goodwinprocter.com

 

If intended for Purchaser, to:

 

CWI Minneapolis Hotel, LLC
c/o Watermark Capital Partners, LLC
272 East Deerpath Road, Suite 320
Lake Forest, Illinois 60045
Attention:  Michael G. Medzigian
E-mail:  medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP
515 South Flower Street, 25th Floor
Los Angeles, California 90071
Attention:  Rick S. Kirkbride, Esq.
E-mail:  rickkirkbride@paulhastings.com

 

51


 

Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof.  Notice personally delivered
shall be deemed received when delivered.  Notice mailed by overnight express
courier shall be deemed received by the addressee on the next Business Day after
mailing thereof.  Notice transmitted by e-mail shall be deemed received by the
addressee upon sender’s receipt of confirmation thereof if sent during normal
business hours, and if not, then the next Business Day, provided that such
notice is also concurrently sent by one of the other means set forth in this
Section 13.1.  Either party may at any time change the address for notice to
such party by mailing a Notice as aforesaid.

 

ARTICLE XIV

 

ADDITIONAL COVENANTS

 

Section 14.1               Additional Covenants.  In addition, the parties agree
as follows:

 

(a)                               Liquor License.  Seller and Purchaser shall
use diligent, good faith efforts to effect the transfer of any existing Liquor
License held by Seller to Purchaser or its designee or management company as of
the Closing Date or to permit Purchaser or its designee or management company to
obtain a new Liquor License for the Hotel.  Purchaser agrees to pay all fees,
charges and related costs in connection with the transfer of the existing Liquor
License or to obtain a new Liquor License.  Promptly following the full
execution and delivery of this Agreement, Purchaser shall use its commercially
reasonable efforts to, or cause its designee to, complete, execute and file with
the applicable liquor licensing authority all necessary applications for
transfer of the Liquor License or to obtain a new Liquor License.  If despite
the exercise of such efforts by Purchaser, Purchaser is unable to obtain a
transfer of the Liquor License or a new Liquor License on or before the Closing
Date, then Seller agrees that to the extent required, it shall enter into a
customary form interim beverage management agreement (the “IBM Agreement”) with
Purchaser in form reasonably satisfactory to Purchaser (or its designee) and
Seller, to the extent permitted by applicable law, including without limitation,
an indemnification from Purchaser of Seller and Manager with respect to any and
all damages, claims, losses, expenses, costs or other Liabilities arising during
the term of such services agreement for a period not to exceed ninety (90) days
following the Closing Date.

 

(b)                              Brokerage.  Purchaser and Seller warrant and
represent to each other that they have not had any dealings with any broker,
agent or finder relating to the sale of the Property or the transactions
contemplated hereby other than Jones Lang LaSalle Americas, Inc. (the
“Broker”).  Purchaser and Seller each agree to indemnify and hold the other
Party and its Indemnitees harmless against and from any and all Liabilities
incurred arising out of or resulting from any claim for brokerage commissions,
compensation or fees by any broker, agent or finder acting on such Party’s
behalf, other than the Broker, which Seller is compensating under a separate
agreement in connection with the sale of the Property.  The provisions of this
Section 14.1(b) shall survive Closing or any termination of this Agreement.

 

(c)                               Guest Baggage.  All baggage of guests who are
still in the Hotel on the Closing Date, which has been checked with or left in
the care of Seller or Manager shall be inventoried, sealed and tagged jointly by
Seller and Purchaser on the Closing Date.  Purchaser hereby agrees to save,
protect, defend, indemnify and hold Seller and its Indemnitees harmless

 

52


 

against any Liabilities in connection with such baggage arising out of the acts
or omissions of Purchaser or its Affiliates (or any of their employees or
agents) after the Closing Date.

 

(d)                             Safe Deposits.  Immediately after the Closing,
Seller shall send written notice to guests or tenants or other persons who have
safe deposit boxes, if any, advising of the sale of the Hotel to Purchaser and
requesting immediate removal of the contents thereof or the removal thereof and
concurrent re deposit of such contents pursuant to new safe deposit agreements
with Purchaser.  Seller shall have a representative present when the boxes are
opened, in the presence of a representative of the Purchaser.  Any property
contained in the safe deposit boxes after such re deposit shall be the
responsibility of Purchaser, and Purchaser agrees to save, protect, defend,
indemnify and hold harmless Seller and its Indemnitees from and against any
Liabilities arising out of or with respect to such property.

 

(e)                               Tax Appeal Proceedings.  Seller shall be
entitled to receive and retain the proceeds from any previously filed tax
appeals or protests applicable to any tax fiscal years prior to the tax fiscal
year in which the Closing Date occurs.  In the event an application to reduce
real estate taxes is filed by Purchaser for the period during which Seller was
the owner of the Real Property, Seller shall be entitled to a re proration of
real estate taxes upon receipt of and based upon the reduction proceedings,
after payment of reasonable attorneys’ fees and other costs associated with such
process.  Notwithstanding the foregoing, in no event shall Seller negotiate or
agree to any tax settlement, assessment or other adjustment that would have an
adverse effect on taxes for 2015 or any subsequent year.  After Closing,
Purchaser, at Purchaser’s option, be entitled to take over and continue to
process any pending appeals or protests with respect to the tax fiscal year in
which the Closing Date occurs (and Seller shall reasonably cooperate in
connection therewith), and the net proceeds from any such proceedings, after
payment of reasonable attorneys’ fees and other costs associated with such
process, will be prorated between the parties, when received, as of the Closing
Date, which obligation shall survive the Closing; provided, however, that any
such appeal or protest applicable to fiscal year 2015 may only be filed by
Purchaser.

 

(f)                                Books and Records.  The transaction
contemplated hereby includes the Books and Records of Seller pertaining to the
business of the Hotel prior to the Closing Date.  Purchaser covenants and agrees
that such Books and Records pertaining to the period of Seller’s ownership of
the Property will remain in the Hotel for examination and audit by Seller and
its agents after the Closing as provided in this Section 14.1(f).  Books and
Records not pertaining to the business of the Hotel may be removed by Seller
within a reasonable time after the Closing Date.  Purchaser agrees to preserve
all such Books and Records for at least seven (7) years after the Closing Date,
and not to destroy or dispose of the same, for at least seven (7) years after
the Closing Date, at Purchaser’s sole cost and expense.  Purchaser agrees to
provide access to Seller and its representatives, to such books, records, files
and correspondence at all reasonable times during normal business hours and
following reasonable notice

 

(g)                              Permits.  Seller shall use commercially
reasonable efforts to preserve in force all existing Permits, to cause all those
expiring on or before the Closing Date to be renewed prior to the Closing Date,
and to transfer all such Permits to Purchaser in connection with the Closing.

 

53


 

(h)                              Survival.  Subject to the terms of Section 5.3,
the representations, warranties, obligations, covenants, agreements,
undertakings and indemnifications of Seller and Purchaser contained in this
Agreement and in any closing documents delivered in connection with this
Agreement, which are intended and anticipated to survive Closing, shall survive
the Closing.

 

ARTICLE XV

 

DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

 

Section 15.1               Purchaser Default/Seller’s Remedies.  IF PURCHASER
FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND SELLER DOES NOT WAIVE
SUCH FAILURE OF PERFORMANCE IN WRITING, SELLER SHALL BE ENTITLED AS ITS SOLE
REMEDY TO TERMINATE THIS AGREEMENT IN THE MANNER PROVIDED BY MINN.  STAT.  SEC.
559.21 AND RECOVER THE DEPOSIT UNDER THIS AGREEMENT AS LIQUIDATED DAMAGES AND
NOT AS A PENALTY, IN FULL SATISFACTION OF ANY CLAIMS AGAINST PURCHASER (AND
ESCROW AGENT WILL DISBURSE THE DEPOSIT TO SELLER UPON SELLER’S DELIVERY TO
ESCROW AGENT OF A COPY OF A NOTICE OF CANCELLATION OF PURCHASE AGREEMENT WHICH
SATISFIES THE REQUIREMENTS OF MINN.  STAT SEC. 559.21, AN AFFIDAVIT OF SERVICE
STATING THAT NOTICE OF CANCELLATION WAS SERVED UPON PURCHASER AND AN AFFIDAVIT
STATING THAT PURCHASER FAILED TO COMPLY WITH REQUIREMENTS OF THE NOTICE OF
CANCELLATION WITH THE TIME PERIOD SET FORTH IN MINN. STAT. SEC. 559.21);
PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO
RECEIVE REIMBURSEMENT FOR COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) PURSUANT TO SECTION 15.3 BELOW
IN ADDITION TO THE DEPOSIT IN THE EVENT OF A DISPUTE REGARDING THE DISPOSITION
OF THE DEPOSIT, NOR SHALL THIS PROVISION BE DEEMED TO WAIVE OR AFFECT SELLER’S
RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS
AGREEMENT.  SELLER AND PURCHASER AGREE THAT SELLER’S DAMAGES RESULTING FROM
PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND ASCERTAIN AND THE AMOUNT OF
THE DEPOSIT IS A FAIR ESTIMATE OF THOSE DAMAGES AND SUCH AMOUNT IS NOT INTENDED
AS A FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES.

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

54


 

(h)                              Survival.  Subject to the terms of Section 5.3,
the representations, warranties, obligations, covenants, agreements,
undertakings and indemnifications of Seller and Purchaser contained in this
Agreement and in any closing documents delivered in connection with this
Agreement, which are intended and anticipated to survive Closing, shall survive
the Closing.

 

ARTICLE XV

 

DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

 

Section 15.1               Purchaser Default/Seller’s Remedies.  IF PURCHASER
FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND SELLER DOES NOT WAIVE
SUCH FAILURE OF PERFORMANCE IN WRITING, SELLER SHALL BE ENTITLED AS ITS SOLE
REMEDY TO TERMINATE THIS AGREEMENT IN THE MANNER PROVIDED BY MINN.  STAT.  SEC.
559.21 AND RECOVER THE DEPOSIT UNDER THIS AGREEMENT AS LIQUIDATED DAMAGES AND
NOT AS A PENALTY, IN FULL SATISFACTION OF ANY CLAIMS AGAINST PURCHASER (AND
ESCROW AGENT WILL DISBURSE THE DEPOSIT TO SELLER UPON SELLER’S DELIVERY TO
ESCROW AGENT OF A COPY OF A NOTICE OF CANCELLATION OF PURCHASE AGREEMENT WHICH
SATISFIES THE REQUIREMENTS OF MINN.  STAT SEC. 559.21, AN AFFIDAVIT OF SERVICE
STATING THAT NOTICE OF CANCELLATION WAS SERVED UPON PURCHASER AND AN AFFIDAVIT
STATING THAT PURCHASER FAILED TO COMPLY WITH REQUIREMENTS OF THE NOTICE OF
CANCELLATION WITH THE TIME PERIOD SET FORTH IN MINN. STAT. SEC. 559.21);
PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO
RECEIVE REIMBURSEMENT FOR COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) PURSUANT TO SECTION 15.3 BELOW
IN ADDITION TO THE DEPOSIT IN THE EVENT OF A DISPUTE REGARDING THE DISPOSITION
OF THE DEPOSIT, NOR SHALL THIS PROVISION BE DEEMED TO WAIVE OR AFFECT SELLER’S
RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS
AGREEMENT.  SELLER AND PURCHASER AGREE THAT SELLER’S DAMAGES RESULTING FROM
PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND ASCERTAIN AND THE AMOUNT OF
THE DEPOSIT IS A FAIR ESTIMATE OF THOSE DAMAGES AND SUCH AMOUNT IS NOT INTENDED
AS A FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES.

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

55


 

Section 15.2               Seller Default/Purchaser’s Remedies.

 

If Seller fails in any material respect to perform its obligations under this
Agreement, and Seller does not cure such failure within five (5) days after its
receipt of written notice of such failure from Purchaser (a “Seller Default”)
(provided that such five (5) day cure period shall not apply to a default by
Seller to deposit the Deed and other closing documents to be held in escrow with
the Escrow Company on the Closing Date) then Purchaser may elect as its sole and
exclusive remedy (at law or in equity):

 

(a)                               to terminate this Agreement and recover
damages in an amount equal to the total of all of Purchaser’s out-of-pocket
costs of the transaction actually incurred in connection with this Agreement and
Purchaser’s Due Diligence, such amounts not to exceed Two Hundred Thousand
Dollars ($200,000) (“Seller’s Liability Amount”); provided, however, that this
provision shall not limit Purchaser’s rights to receive reimbursement for any
additional costs, expenses and/or fees (including, without limitation,
reasonable attorney’s fees and costs) pursuant to Section 15.3 below in addition
to the Seller’s Liability Amount in the event of a dispute regarding the
disposition of the Seller’s Liability Amount to the extent Purchaser prevails in
such dispute;

 

(b)                              to waive the Seller Default and proceed to
Closing; or

 

(c)                             to seek specific performance of Seller’s
obligation to sell the Property to Purchaser pursuant to the terms of this
Agreement; provided, however, if Purchaser elects to pursue any action for
specific performance and such remedy is not available or enforceable by
Purchaser for any reason other than as a result of Purchaser’s and/or its
Affiliates’ willful acts, then Purchaser shall still have the right to terminate
this Agreement and pursue all rights and remedies afforded Purchaser under
Section 15.2(a) above, provided that in no event shall Seller be liable for any
consequential damage.

 

If Purchaser initially fails to elect, by written notice to Seller, any of the
foregoing remedies within thirty (30) days after Purchaser’s delivery of the
default notice contemplated by this Section 15.2, Purchaser shall conclusively
be deemed to have elected the remedy set forth in Section 15.2(a).

 

Section 15.3               Attorneys’ Fees.  If any action or proceeding is
commenced by either party to enforce or interpret their rights under this
Agreement or to collect damages as a result of the breach of any of the
provisions of this Agreement, the prevailing party in such action or proceeding,
including any bankruptcy, insolvency or appellate proceedings, shall be entitled
to recover all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees, court costs and fees of experts, in addition to any
other relief awarded by the court.

 

Section 15.4               No Reservation of Property.  The preparation and/or
delivery of unsigned drafts of this Agreement shall not create any legally
binding rights in the Property and/or obligations of the parties, and Purchaser
and Seller acknowledge that this Agreement shall be of no effect until it is
duly executed by both Purchaser and Seller.

 

56


 

ARTICLE XVI

 

IRS FORM 1099-S DESIGNATION

 

Section 16.1               Designee.  In order to comply with information
reporting requirements of Section 6045(e) of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement in the form attached hereto as
Exhibit K at or prior to the Closing to designate the Title Company (the
“Designee”) as the party who shall be responsible for reporting the contemplated
sale of the Property to the Internal Revenue Service (the “IRS”) on IRS
Form 1099-S; (ii) to provide the Designee with the information necessary to
complete Form 1099-S; (iii) that the Designee shall not be liable for the
actions taken under this Agreement, or for the consequences of those actions,
except as they may be the result of gross negligence or willful misconduct on
the part of the Designee; and (iv) that the Designee shall be indemnified by the
parties for any costs or expenses incurred as a result of the actions taken
hereunder, except as they may be the result of gross negligence or willful
misconduct on the part of the Designee.  The Designee shall provide all parties
to this transaction with copies of the IRS Form 1099-S filed with the IRS and
with any other documents used to complete IRS Form 1099-S.

 

ARTICLE XVII

 

MISCELLANEOUS PROVISIONS

 

Section 17.1               Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:

 

(a)                               Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                             All references in this Agreement to particular
articles, sections, subsections or clauses (whether in upper or lower case) are
references to articles, sections, subsections or clauses of this Agreement.  All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.

 

(c)                               The headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

 

(d)                             Each Party hereto and its counsel have reviewed
and revised (or requested revisions of) this Agreement and have participated in
the preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

57


 

(e)                               The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                The terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without limitation.”

 

(g)                              The term “sole discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard by which the
determination of such Party must be made.

 

Section 17.2               Severability.  If any term or provision of this
Agreement is held to be or rendered invalid or unenforceable at any time in any
jurisdiction, such term or provision shall not affect the validity or
enforceability of any other terms or provisions of this Agreement, or the
validity or enforceability of such affected terms or provisions at any other
time or in any other jurisdiction.

 

Section 17.3               Publicity.  All press releases and all other
publicity concerning the transactions contemplated by this Agreement shall be
jointly drafted and prepared by Seller and Purchaser, and Seller and Purchaser
agree not to deliver or publish any press releases or other publicity regarding
the sale of the Property pursuant to this Agreement except as expressly set
forth in this Section 17.3.  Notwithstanding the foregoing, the parties
acknowledge and agree that Purchaser will issue a press release after the
Closing, the form and content of which shall be subject to the prior consent of
Seller (which consent will not be unreasonably withheld, conditioned or
delayed); provided, however, Seller acknowledges and agrees that Purchaser’s
press release shall be substantially similar to the form of those certain press
releases previously issued by Purchaser or its Affiliates in connection with
Purchaser’s or Purchaser’s Affiliates’ recent hotel acquisitions and Purchaser
may disclose (i) the Purchase Price, (ii) the sum of capital expenditures,
transaction costs, working capital and pre-paid operating costs, and (iii) the
sum of (i) and (ii).  Notwithstanding anything to the contrary contained herein,
each party’s obligations under this Section 17.3 shall survive the Closing or
any earlier termination of this Agreement.

 

Section 17.4               Assignment.  Neither all nor any portion of
Purchaser’s interest under this Agreement may be sold, assigned, encumbered,
conveyed or otherwise transferred, whether directly or indirectly, voluntarily
or involuntarily, or by operation of law or otherwise including, without
limitation, by a transfer of interest in Purchaser (collectively, a “Transfer”),
without the prior written consent of Seller, which consent may be granted or
denied in Seller’s sole and absolute discretion.  Any attempted Transfer without
Seller’s consent shall be null and void.  Any request by Purchaser for Seller’s
consent to a Transfer shall set forth in writing the details of the proposed
Transfer, including, without limitation, the name, ownership and financial
condition of the prospective transferee and the financial details of the
proposed Transfer.  Notwithstanding the foregoing, Purchaser, upon prior written
notice to Seller given not less than five (5) Business Days prior to the Closing
(which time period is agreed to be material and is required to permit Seller
properly to prepare, execute and deliver the items required to be delivered by
it pursuant to this Agreement), which notice specifies the exact legal name,
address and any other information necessary for the preparation of the closing
documents to be delivered under this Agreement, may assign its rights and
delegate is duties under this Agreement to an

 

58


 

entity that is wholly owned or controlled, directly or indirectly, by Purchaser,
W.P. Carey, Inc., Carey Watermark Investors Incorporated, Watermark Capital
Partners, LLC, or any entity managed or advised by Purchaser, W.P. Carey, Inc.,
Carey Watermark Investors Incorporated or Watermark Capital Partners, LLC for
the purposes of closing on the transaction provided (i) only one such assignment
shall be made; (ii) such assignment shall not delay the Closing; (iii) such
assignment shall not require Seller to obtain any additional or revised third
party consents, certificates or approvals; provided, however, Purchaser shall
remain liable for Purchaser’s obligations hereunder until the Closing has
occurred notwithstanding such assignment.  In the event Purchaser so assigns and
delegates its rights and duties under this Agreement, it shall deliver to Seller
at or prior to Closing an instrument of assignment and assumption evidencing
such assignment and delegation.  No Transfer, whether with or without Seller’s
consent: (i) shall operate to release Purchaser or alter Purchaser’s primary
liability to perform the obligations of Purchaser under this Agreement; or
(ii) shall cause Seller to incur any cost or other economic detriment in
connection with such Transfer.  Purchaser shall pay any and all additional costs
and expenses (including, without limitation, reasonable attorneys’ fees,
charges, and disbursements other than non-material legal expenses related to the
preparation of the closing documents) incurred by Seller that would not
otherwise have been incurred by Seller had Purchaser not caused a Transfer.

 

Section 17.5               Business Days.  Time is of the essence in the
performance of the respective obligations of Seller and Purchaser.  If any
deadline provided in this Agreement falls on a day other than a Business Day,
such deadline shall be extended until the first Business Day thereafter.

 

Section 17.6               Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile, .pdf format or other form of electronic
communication and such form of execution shall be deemed to be an original
signature for execution purposes.

 

Section 17.7               Recitals, Exhibits and Schedules.  The recitals to
this Agreement, and all exhibits and schedules (as amended and supplemented from
time to time) referred to in this Agreement are incorporated herein by such
reference and made a part of this Agreement.  Any matter disclosed in any
schedule to this Agreement shall be deemed to be incorporated in all other
schedules to this Agreement.

 

Section 17.8               Entirety.  This Agreement (including all exhibits)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes all prior letters of intent, understandings or other
agreements, whether written or oral, if any, with respect thereto and may not be
amended, supplemented or terminated, nor shall any obligation hereunder or
condition hereof be deemed waived, except by a written instrument to such effect
signed by the party to be charged.

 

Section 17.9               Amendments to Agreement.  No amendment, supplement or
other modification to any terms of this Agreement (other than amendments,
supplements and other modifications to the representations and warranties and
schedules made by Seller that are expressly permitted or contemplated by this
Agreement), or termination of this Agreement (other

 

59


 

than as expressly provided in this Agreement), shall be valid unless in writing
and executed and delivered by Seller and Purchaser.

 

Section 17.10       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of Minnesota.

 

Section 17.11       Jurisdiction.  Any action, suit or proceeding arising out of
this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the United States District Court for the District of
Minnesota, and Seller and Purchaser agree that such courts are the most
convenient forum for resolution of any such action and further agree to submit
to the jurisdiction of such courts and waive any right to object to venue in
such courts.

 

Section 17.12       Jury Trial Waiver.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW FROM TIME TO TIME, SELLER AND PURCHASER HEREBY WAIVE THEIR RIGHT TO A TRIAL
BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER PARTY AGAINST THE
OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 17.13       Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.  The warranties, representations, agreements
and undertakings contained herein shall not be deemed to have been made for the
benefit of any person or entity, other than the parties hereto and their
permitted successors and assigns.

 

Section 17.14       No Agreement Until Execution.  This Agreement and the terms
hereof shall not be deemed to be effective or binding until each of the parties
hereto have mutually executed and delivered the Agreement.  Any submission or
other exchange of drafts or iterations of this Agreement is not, and shall not
constitute, a binding offer or other binding agreement.

 

Section 17.15       Recording.  No notice or memorandum of this Agreement shall
be recorded in any public record.  A violation of this prohibition shall
constitute a material breach of this Agreement.

 

ARTICLE XVIII

 

GENERAL ESCROW PROVISIONS

 

Section 18.1               General Escrow Provisions.  The obligations and
rights of the Escrow Company under this Agreement shall be subject to the
following terms and conditions:

 

(a)                               The duties and obligations of Escrow Company
shall be determined solely by the express provisions of this Agreement and no
implied duties or obligations shall be implied against Escrow Company.  Further,
Escrow Company shall be under no obligation to refer to any other document
between or among Purchaser and Seller referred to in or related to this
Agreement, unless Escrow Company is provided with a copy of such document and
consents thereto in writing.

 

60

 


 

(b)        Escrow Company shall not be liable to anyone by reason of any error
of judgment, or for any act done or step taken or omitted by Escrow Company in
good faith, or for any mistake of fact or law, or for anything which Escrow
Company may do or refrain from doing in connection herewith, unless caused by or
arising out of Escrow Company’s actual and intentional misconduct or gross
negligence.

 

(c)        Escrow Company shall be entitled to rely, and shall be protected in
acting in reliance, upon any writing furnished to Escrow Company by either
Purchaser or Seller and shall be entitled to treat as genuine, and as the
document it purports to be, any letter, paper or other document furnished to
Escrow Company.  Escrow Company may rely on any affidavit of either Purchaser or
Seller or any other person as to the existence of any facts stated therein to be
known by the affiant.

 

(d)       If Seller shall become entitled to retain or receive the Deposit or
other amount paid under this Agreement, Escrow Company shall pay the same to
Seller together with all interest earned thereon and if Purchaser shall become
entitled to a return of the Deposit or other amount paid under this Agreement,
Escrow Company shall pay the same to Purchaser, including all interest earned
thereon; provided, however, that no disbursement pursuant to this subsection
shall be made by Escrow Company until the third (3rd) Business Day following the
receipt or deemed receipt of notice by Seller and Purchaser from Escrow Company
of its intention to so disburse, and disbursement made by Escrow Company after
the passage of such three (3) Business Day period shall relieve Escrow Company
from all liability in connection with such disbursement unless such disbursement
is proscribed by order of a court of competent jurisdiction or objected to in
writing by Seller or Purchaser.  If such disbursement is objected to in writing
by Seller or Purchaser within such three (3) Business Day period, then Escrow
Company shall not make such disbursement until unanimously instructed in writing
by Purchaser and Seller, or is directed to make such disbursement by a court of
competent jurisdiction.

 

(e)        In the event of any disagreement between Purchaser and Seller
resulting in adverse claims and demands being made in connection with or against
the funds held in escrow, Escrow Company shall refuse to comply with the claims
or demands of either party until such disagreement is finally resolved (i) by a
court of competent jurisdiction (in proceedings which Escrow Company or any
other party may initiate, it being understood and agreed by Purchaser and Seller
that Escrow Company has authority (but not the obligation) to initiate such
proceedings), or (ii) by an arbitrator in the event that Purchaser and Seller
mutually and jointly determine to submit the dispute to arbitration pursuant to
the rules and under the jurisdiction of the American Arbitration Association,
and in so doing Escrow Company shall not be or become liable to a party, or
(iii) by written settlement between Purchaser and Seller.

 

(f)        Purchaser and Seller each agree to jointly and severally indemnify
and hold harmless Escrow Company against any and all Liabilities incurred by
Escrow Company (except to the extent the Escrow Company willfully disregards any
provision of this Agreement to which it is bound) in connection with or as a
result of any disagreement between Purchaser and Seller under this Agreement or
otherwise incurred by Escrow Company in any way on account of its role as Escrow
Company.

 

61


 

(g)        Escrow Company in its sole discretion shall have the right to resign
as Escrow Company under this Agreement, provided that it shall provide both
Purchaser and Seller with at least fifteen (15) days written notice of such
resignation pursuant to the notice provisions of this Agreement.  Upon any such
resignation, Escrow Company shall transfer the Deposit and any other amounts
held by Escrow Company including any interest earned thereon to a successor
Escrow Company jointly approved by Purchaser and Seller, whereupon the original
Escrow Company shall have no further obligation or liability whatsoever as
Escrow Company under this Agreement.

 

(h)        Escrow Company may pay the Deposit into a court of competent
jurisdiction upon commencement by the Escrow Company of an interpleader action
in such court.  The reasonable out-of-pocket costs and attorneys’ fees of the
Escrow Company for such interpleader action shall be paid by the losing party in
such interpleader action.

 

(i)         The rights and immunities of Escrow Company hereunder shall apply
equally to its partners, counsel, associates, employees, affiliates and agents.

 

(j)         All of Escrow Company’s obligations under this Agreement shall
automatically terminate upon disbursing the Deposit and any other amounts held
by Escrow Company as set forth above.

 

[The signature page follows]

 

62


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.

 

 

SELLER:

 

 

 

HEI MINNEAPOLIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Clark W. Hanrattie

 

 

Name: Clark W. Hanrattie

 

Title:   Vice President

 

 

 

 

 

PURCHASER:

 

 

 

CWI MINNEAPOLIS HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name: Michael G. Medzigian

 

 

Title: Chief Executive Officer and President

 

Signature Page to P&S

 


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.

 

 

SELLER:

 

 

 

HEI MINNEAPOLIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

PURCHASER:

 

 

 

CWI MINNEAPOLIS HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

 

Name:  Michael G. Medzigian

 

 

Title:  Chief Executive Officer and President

 

Signature Page to P&S

 


 

AGREEMENT OF ESCROW COMPANY

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Deposit in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Article VI, Article XVIII and Section 3.2.

 

In witness whereof, the undersigned has executed this Agreement as of January 8,
2015.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

By:

        /s/ Eric Liang

 

Name:

 Eric Liang

 

Title:

    Underwriting Counsel

 

Signature Page to P&S

 


 

JOINDER

 

By the signature below of its authorized signatories, HEI HOSPITALITY FUND, L.P.
(“HEI Fund”), hereby joins in the execution of the foregoing Agreement for Sale
and Purchase of Hotel (this “Agreement”) to guaranty, as a primary guarantor and
not as a surety or guaranty of collection only, all obligations of its
affiliate, HEI Minneapolis LLC, a Delaware limited liability company (“Seller”)
under Section 5.4(b) and Section 10.1(b) of this Agreement and HEI Fund agrees
to be jointly and severally liable with Seller for such obligations.  The
obligations of HEI Fund pursuant to this joinder are of a continuing nature and
shall survive the Closing (subject to the terms and conditions of this
Agreement, including, without limitation, the limitations of Section 5.3 of this
Agreement as applicable to Seller’s obligations under Section 5.4(b)) and shall
not be deemed merged into the deed or any other conveyance document delivered at
the Closing.  The obligations of the undersigned are not limited by (i) any
amendment or modification to this Agreement, whether or not the undersigned has
joined in any such amendment or modification, (ii) any bankruptcy or insolvency
or similar proceeding after insolvency of Seller or (iii) any other surety
defense, other than to the extent such defense is available to Seller in
accordance with the Agreement.

 

 

HEI HOSPITALITY FUND, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Clark W. Hanrattie

 

 

  Name: Clark W. Hanrattie

 

 

  Title:   Vice President

 

Signature Page to Joinder

 

 